 

Exhibit 10.2

 

AMENDED AND RESTATED LEASE

 

between

 

FIVE HUNDRED BOYLSTON WEST VENTURE, as LANDLORD

 

and

 

HOUGHTON MIFFLIN COMPANY, as TENANT

 

Dated as of July 28, 2005

 

1



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1 LEASE

   8

1.01.

  

Lease

   8

1.02.

  

Appurtenant Rights

   8

ARTICLE 2 TERM; USE; RENT

   8

2.01.

  

Term

   8

2.02.

  

Use

   8

2.03.

  

Rent

   8

2.04.

  

Operating Cost

   9

2.05.

  

Impositions

   13

2.06.

  

Computation of Operating Cost and Impositions

   14

2.07.

  

Adjustment for Variation Between Estimated and Actual Operating Cost and
Impositions

   16

2.08.

  

Notice of Adjustments

   16

ARTICLE 3 LANDLORD’S COVENANTS

   16

3.01.

  

Basic Services

   16

3.02.

  

Extra Services

   18

3.03.

  

Window Covering

   20

3.04.

  

Graphics and Signage

   20

3.05.

  

Condition of Leased Premises

   20

3.06.

  

Repair Obligation

   20

3.07

  

Quiet Enjoyment

   21

ARTICLE 4 TENANT’S COVENANTS

   21

4.01.

  

Tenant Improvements

   21

4.02.

  

Taxes on Personal Property

   22

4.03.

  

Repairs by Tenant

   22

4.04.

  

Waste

   22

4.05.

  

Assignment or Sublease

   22

4.06.

  

Alterations and Surrender

   26

4.07.

  

Compliance with Laws and Insurance Standards

   28

4.08.

  

Entry for Repairs and Leasing

   29

4.09.

  

No Nuisance

   30

4.10.

  

Subordination

   30

4.11.

  

Estoppel Certificate

   30

4.12.

  

Tenant’s Remedies

   31

4.13.

  

Rules and Regulations

   31

4.14.

  

Personal Property at Tenant’s Risk

   31

4.15.

  

Payment of Landlord’s Expenses

   32

4.16.

  

Tenant’s Financial Condition

   32

 

2



--------------------------------------------------------------------------------

4.17.

  

Energy Conservation

   32

ARTICLE 5 CASUALTY AND EMINENT DOMAIN

   32

5.01.

  

Casualty Insurance

   32

5.02.

  

Liability Insurance

   33

5.03.

  

Tenant’s Insurance

   33

5.04.

  

Indemnity and Exoneration

   34

5.05.

  

Waiver of Subrogation Rights

   35

5.06.

  

Condemnation and Loss or Damage

   36

5.07.

  

Damage Due to Fire and Casualty

   37

ARTICLE 6 DEFAULT

   39

6.01.

  

Events of Default

   39

6.02.

  

Remedies upon Default

   41

6.03.

  

Damages upon Termination

   42

6.04.

  

Computation of Rent for Purposes of Default

   43

6.05.

  

Rights of Landlord in Bankruptcy

   43

6.06.

  

Interest on Late Payments

   43

ARTICLE 7 APPRAISAL

   43

7.01.

  

Appraisal of Fair Market Net Rent

   43

ARTICLE 8 MISCELLANEOUS

   45

8.01.

  

Holding Over

   45

8.02.

  

Amendments and Modifications

   46

8.03.

  

Transfers by Landlord

   46

8.04.

  

Severability

   46

8.05.

  

Notices

   46

8.06.

  

No Joint Venture

   47

8.07.

  

Successors and Assigns

   47

8.08.

  

Applicable Law

   47

8.09.

  

Time of the Essence

   47

8.10.

  

Submission Not an Option

   47

8.11.

  

Brokerage

   47

8.12.

  

Waiver of Jury Trial

   47

8.13.

  

All Agreements Contained

   47

8.14.

  

Cumulative Remedies

   47

8.15.

  

Failure to Enforce

   48

8.16.

  

Notice of Lease; Other Notices and Agreements

   48

8.17.

  

Hiring Practices

   48

8.18.

  

Tenant’s Authorized Representative

   49

8.19.

  

Assignment of Rents

   49

ARTICLE 9 OPTION TO EXTEND THE TERM

   49

9.01.

  

Grant and Exercise of Option to Extend

   49

9.02.

  

Surrender Option for 18th Floor Space

   50

9.03.

  

Rent During Second Extended Term

   50

 

3



--------------------------------------------------------------------------------

9.04.

  

Lease Continues in Effect

   51

ARTICLE 10 SWAP OPTION

   51

10.01.

  

The Swap

   51

10.02.

  

Effect of the Swap

   51

ARTICLE 11 LETTER OF CREDIT

   54

11.01.

  

Letter of Credit

   54

11.02.

  

Requirements

   55

ARTICLE 12 ADDITIONAL OPTIONS

   56

12.01.

  

Parking

   56

12.02.

  

Contraction Option.

   57

12.03.

  

Antenna or Satellite Dish

   57

12.04.

  

Exhibits

   58

ARTICLE 13 DEFINITIONS

   58

13.01.

  

Definitions

   58

 

SCHEDULE OF EXHIBITS

 

Exhibit A    Leased Premises Exhibit A-1    Description of Land Exhibit A-2   
Description of 222 Berkeley Parcel Exhibit A-3    New 500 Boylston Space Exhibit
B    Building Standard Improvements Exhibit C    Building Rules and Regulations
Exhibit D    Form of Letter of Credit Exhibit E    Cleaning Specifications

 

4



--------------------------------------------------------------------------------

 

Basic Lease Information

 

Background

 

A. Pursuant to the provisions of that certain Lease dated as of November 1,
2003, as assigned to Tenant pursuant to an Assignment and Amendment of Lease
dated as of November 5, 2004 (the “Assignment Agreement”; such Lease as so
assigned and amended, the “Existing Lease”; the Existing Lease as hereby amended
and restated is referred to as the “Lease” or the “500 Boylston Lease”), Tenant
leases from Landlord and Landlord leases to Tenant certain premises located on
Floor 18 (the “18th Floor Space”) of the Building located at 500 Boylston
Street, Boston, Massachusetts (sometimes referred to herein as the “500 Boylston
Building”). The Term of the Existing Lease is currently scheduled to expire on
February 28, 2007. Manulife Financial USA (“Manulife”) was the tenant under the
Existing Lease prior to the Assignment Date, as hereinafter defined.

 

B. Tenant also subleases from a third party the entire Floor 5 of the Building
(the “5th Floor Space”) for a sublease term currently scheduled to expire on
February 28, 2007. The prime lease between Landlord and Tenant’s sublandlord for
the 5th Floor Space has a term that expires on September 30, 2008.

 

C. Landlord and Tenant desire to amend and restate the Existing Lease to, among
other things, extend the Term through February 28, 2017 and to provide for a
direct lease of the 5th Floor Space, on the terms and conditions set forth in
this Lease.

 

D. Landlord’s affiliate, Two Twenty Two Berkeley Venture (the “222 Berkeley
Landlord”), owns the property adjacent to the Building known as 222 Berkeley
Street, Boston, Massachusetts (the “222 Berkeley Building”). Tenant currently
leases certain space located on Floors 3 through 11 of the 222 Berkeley
Building, pursuant to that certain Lease dated as of December 16, 1991, as
amended by a First Amendment to Lease Agreement dated as of February 13, 1992, a
Second Amendment to Lease Agreement dated as of July 15, 1992, and a Third
Amendment to Lease Agreement dated as of May 31, 1994 between the 222 Berkeley
Landlord and Tenant (as so amended and as herewith or hereafter amended from
time to time, the “222 Berkeley Lease”) for a term that is currently scheduled
to expire on February 28, 2007.

 

E. Simultaneously with this Lease, (1) Tenant has extended the term of its
sublease for the 5th Floor Space at the 500 Boylston Building through
September 30, 2008 and (2) the 222 Berkeley Landlord and Tenant have entered
into a Fourth Amendment to Lease of even date herewith (the “Fourth Amendment”)
to provide for, among other things, (a) the extension of the term of the 222
Berkeley Lease through February 28, 2017, and (b) the implementation of the
“Swap” (as defined in Article 10 below), which, if exercised by Tenant under
Article 10 below, shall affect certain portions of the leased premises under the
222 Berkeley Lease and certain portions of the Leased Premises under the 500
Boylston Lease as set forth herein.

 

5



--------------------------------------------------------------------------------

Date of Lease:    July 28, 2005 Tenant:    Houghton Mifflin Company, a
Massachusetts corporation Address:    222 Berkeley Street, Boston, MA 02116
Landlord:    Five Hundred Boylston West Venture, a joint venture Address:    c/o
Hines Interests Limited Partnership, 222 Berkeley Street, Suite 1420, Boston, MA
02116 Leased Premises:    A portion of the 18th floor, as shown on Exhibit A,
and, effective as of October 1, 2008, the 5th Floor Space, of the Building
located on the Land described in Exhibit A-1 Net Rentable Area:    As of the
date of this Lease, 15,694 square feet on Floor 18; and as of October 1, 2008,
15,694 square feet on Floor 18 and 56,142 square feet on Floor 5, for a total of
71,836 square feet, subject to Article 10. Term Commencement Date:    November
1, 2003 Assignment Date:    November 15, 2004 Extension Date:    March 1, 2007
Term Expiration Date:    February 28, 2017 Extended Term:    March 1, 2007
through February 28, 2017 Option to Extend Term:    One (1) ten year option
pursuant to Article 9 hereof to extend the Term for the Second Extended Term (as
defined in Article 9), i.e., the period March 1, 2017 through February 28, 2027
Net Rent from the Assignment Date through February 28, 2007:    $15.55 per
square foot per year of Net Rentable Area

 

6



--------------------------------------------------------------------------------

Tenant’s Proportionate Share:    The ratio, expressed as a percentage, of the
Net Rentable Area of the Leased Premises to the greater of (i) ninety-five
percent (95%) of the total Net Rentable Area of the Office Section, or (ii) the
Total Leased Net Rentable Area. As of the date of this Lease, based on 95% of
the total Net Rentable Area of the Office Section, the Tenant’s Proportionate
Share is 2.58%. Effective as of October 1, 2008, based on 95% of the total Net
Rentable Area of the Office Section, the Tenant’s Proportionate Share will be
11.79% (subject to Article 10 hereof).

 

Net Rent (per square foot of Net Rentable Area per annum) during the Extended
Term for the respective portions of the Leased Premises on the following floors
(subject to Article 10):

 

     Floor 5*


--------------------------------------------------------------------------------

   Floor 18


--------------------------------------------------------------------------------

March 1, 2007 through February 29, 2012:

   $ 13.50    $ 20.50

March 1, 2012 through February 28, 2017:

   $ 15.00    $ 22.00

 

* Net Rent for the 5th Floor Space shall commence effective as of October 1,
2008.

 

Tenant’s Authorized Representative:    Sally B. Baer, Vice President –
Corporate, Real Estate & Facilities

 

7



--------------------------------------------------------------------------------

THIS LEASE is entered into as of the Date of Lease between Landlord and Tenant.
This Lease shall be effective immediately as of the Date of Lease and, with
respect to the rights and obligations attributable to the period commencing on
and after the Date of Lease, shall be deemed to supersede the Existing Lease in
its entirety; provided, however, that (a) the Existing Lease shall continue to
govern the relationship between Landlord and Tenant with respect to rights and
obligations attributable to the period prior to the Date of Lease (and between
Landlord and Manulife for the period prior to the Assignment Date), and
(b) nothing in this Lease shall be deemed to affect or modify the relationship
between Tenant and Manulife pursuant to the terms and conditions of the
Assignment Agreement.

 

ARTICLE 1

 

LEASE

 

1.01. Lease. Commencing on the Term Commencement Date, Landlord leases to Tenant
and Tenant leases from Landlord the Leased Premises (excluding all Common Areas
located therein, and all pipes, ducts, conduits, wires and appurtenant fixtures
located therein serving other parts of the Building) upon all of the terms,
covenants and conditions set forth herein.

 

1.02. Appurtenant Rights. Tenant shall have, as appurtenant to the Leased
Premises, rights to use in common (subject to reasonable rules made by Landlord
of which Tenant is given notice): (a) the common lobbies, corridors, stairways,
elevators of the Building serving the Leased Premises in common with others;
(b) common walkways necessary for access to the Building; (c) if the Leased
Premises include less than the entire rentable area of any floor, the common
toilets, corridors and elevator lobby on such floor and serving the Leased
Premises; and (d) all other General Common Areas from time to time intended for
general use by Tenant, other Building tenants, and Landlord.

 

ARTICLE 2

 

TERM; USE; RENT

 

2.01. Term. This Lease shall commence on the Term Commencement Date, and shall
continue in full force for the Term. Except as otherwise provided herein,
Landlord’s and Tenant’s respective obligations under the Lease shall commence as
of the Assignment Date.

 

2.02. Use. Tenant shall use the Leased Premises solely for the Permitted Use and
for no other use or purpose, except as permitted by Landlord pursuant to
Landlord’s written consent (which consent Landlord may withhold in its absolute
and sole discretion).

 

2.03. Rent. All obligations of Tenant to make payments to Landlord under this
Lease shall constitute Rent. Tenant shall pay the Rent at the times and in the
manner hereinafter set forth. Tenant shall pay the Gross Rent, consisting of Net
Rent and Tenant’s Proportionate Share of Estimated Operating Cost and Estimated
Impositions (subject to adjustment in accordance

 

8



--------------------------------------------------------------------------------

with Section 2.07), in twelve (12) equal installments on the first day of each
calendar month during each year of the Term and any extensions thereof. Such
payments shall be made in lawful money of the United States, in advance without
demand, and (except as expressly provided herein) without any reduction,
abatement, counterclaim or set off, at the address for Landlord specified on the
Basic Lease Information sheet or at such other address as may be designated by
Landlord from time to time. If the Term Commencement Date occurs on other than
the first day of a month, then Gross Rent provided for such partial month shall
be equitably prorated, and paid, on such date of commencement. If the Term
terminates on other than the last day of a calendar month, then Gross Rent
provided for such partial month shall be equitably prorated on such date of
termination.

 

2.04. Operating Cost. Landlord shall, promptly after Tenant’s request after
September 1 of any year in the Term, provide Tenant with Landlord’s then
preliminary estimates of the Operating Cost and Impositions for the next
calendar year. If requested by Tenant, Landlord shall also meet with Tenant to
discuss the likely ranges of such estimates based on the principal variables
then expected by Landlord in its preliminary budget for the coming year. Tenant
acknowledges that Landlord may later revise such preliminary estimates after the
completion (typically by December 1) of Landlord’s budget preparation process
for the upcoming year and upon receipt of final real estate tax bills for the
fiscal tax year (typically during the month of December). Promptly after such
budget process is completed, Landlord shall notify Tenant of the Estimated
Operating Cost and Estimated Impositions for the year in question (typically on
or about December 15, subject to Landlord’s right to revise the same after
receipt of final real estate tax bills). Prior to such notification, Landlord
shall, from time to time upon Tenant’s request, provide Landlord’s then current
estimates for such next calendar year. Landlord shall use reasonable efforts
during each calendar year, consistent with the management of a first-class
office building, to monitor actual and projected Operating Cost and Impositions
against the budgeted amounts on which Estimated Operating Cost and Estimated
Impositions were based and, if Landlord determines there will be a substantial
difference between the actual and then projected remaining expenses and the
total estimated charges for such calendar year, to make a mid-year estimated
adjustment to address such differential. All such estimated payments and charges
shall be subject to a final year-end reconciliation pursuant to Section 2.07.
The parties acknowledge that such year-end reconciliations for calendar year
2004 and all prior years have been made and any adjustments thereto have been
satisfactorily resolved, and the parties intend that the calculation of
Operating Cost and Impositions in future years in a manner consistent with such
prior operating history at the Building will be deemed to comply with the terms
of the Lease (as amended hereby).

 

  (a) Operating Cost shall mean all expenses and costs of every kind and nature
incurred by Landlord in its reasonable business judgment which Landlord shall
pay or become obligated to pay because of or in connection with the management,
maintenance, preservation or operation of the Building (determined in accordance
with generally accepted accounting principles, consistently applied) including,
but not limited to the following:

 

  (1)

Expenses of the operation, maintenance and security of the Building, including
compensation in the form of wages, salaries, and other compensation and benefits
(including payroll taxes,

 

9



--------------------------------------------------------------------------------

 

federal, state and local unemployment taxes and social security taxes),
insurance, welfare and retirement benefits, and related expenses and benefits of
all on-site and off-site employees (not exceeding the level of property manager)
and off-site employees (but only to the extent such employees are involved
directly in the operation, maintenance, management and preservation of the
Building, and with respect to off-site employees above the level of the property
manager directly responsible for the Building, only to the extent such costs are
allocated by Landlord between the Building and all other buildings for which
such off-site employee has direct responsibility in accordance with a reasonable
allocation methodology consistent with owners of comparable portfolios of
first-class office buildings;

 

  (2) Cost for Landlord’s office and management office operation for the
Building, including the actual or imputed cost of any space occupied by entities
providing management or building services for the Building;

 

  (3) All tools, supplies, materials and equipment used in the operation and
maintenance of the Building, including rental fees for the same, if such items
are not purchased and amortized pursuant to (10) below;

 

  (4) Utilities, including electricity, water, sewer, gas, communication,
heating, lighting, air conditioning and ventilating, for the entire Building;

 

  (5) All maintenance, janitorial and service agreements and costs for the
Building, including, without limitation, alarm service, landscaping, window
cleaning, escalator and elevator maintenance, rubbish and snow removal, pest
control, equipment maintenance or servicing or maintenance or cleaning for
sidewalks, Building exterior, roof and service areas;

 

  (6) A management fee in connection with the operation of the Building;
Tenant’s share to be three percent (3%) of all Rent, excluding such fee;

 

  (7) Legal and accounting services for the Building, including the costs of
audits by certified public accountants, but excluding legal costs incurred in
proceedings against any specific tenant or in connection with the development,
financing, sale and/or leasing of the Building;

 

  (8)

All insurance premiums and costs applicable to the Building and Landlord’s
personal property used in connection therewith,

 

10



--------------------------------------------------------------------------------

 

including but not limited to, the premiums and cost of fire, casualty and
liability coverage and rental abatement and business interruption insurance and
unreimbursed costs incurred by Landlord that are subject to an insurance
deductible;

 

  (9) Repairs, replacements and general maintenance (except for repairs paid by
proceeds of insurance or by Tenant or other third parties, and alterations
attributable solely to tenants of the Building other than Tenant);

 

  (10) Amortization (together with reasonable actual or imputed financing
charges) of capital improvements made to the Building that (i) are reasonably
designed to improve the quality or operating efficiency of the Building,
(ii) may be required by governmental authorities or any insurer of the Building,
or (iii) constitute equipment of a capital nature contemplated in (3) above
(such as, for example, snow blowers, vacuums and sweepers), which in Landlord’s
reasonable judgment, is ultimately less costly to purchase then to rent (other
than those which are required for the exclusive benefit of an individual tenant
or tenants and not relating to the general use or operation of the Building);
provided, however, that the amount of amortization and financing charges for
cost-savings items under (i) above shall be reasonably determined by Landlord to
effect savings over the amortization period compared with the expenditures
(either through direct reduction or minimization of increases) that would have
otherwise occurred, and with respect to (ii) above, Landlord shall take
reasonable steps to comply with such governmental requirements in an economical
manner as determined by Landlord in its reasonable business judgment.

 

  (b) Notwithstanding any other provision herein to the contrary in the event
that the Building is not fully occupied during any year of the Term, an
adjustment shall be made in computing those items constituting components of
Operating Cost which vary depending on the level of occupancy of the Building
for such year so that Operating Cost shall be extrapolated and computed as
though the Building had been fully occupied during such year; provided, however,
that in no event shall Landlord collect in total, from Tenant and all other
tenants of the Building, an amount greater than one hundred percent (100%) of
the actual Operating Cost during any year of the Term.

 

  (c)

Operating Cost shall not include (i) costs associated with the operation of the
parking garage forming part of the Building (including the elevators serving the
garage), or with the development, financing, sale or leasing of the Building, or
(ii) specific costs for tenant electricity (of the type

 

11



--------------------------------------------------------------------------------

 

specified in Section 3.01(b)) or for extra services (of the type specified in
Section 3.02) that are separately billed to and paid by specific tenants leasing
space in the Office Section of the Building, or those costs and expenses which
are specifically attributable to and separately paid by the tenants in the
Commercial Section of the Building, (iii) that portion of the costs and expenses
relating to the loading dock facilities and the General Common Areas which is
paid by the tenants in the Commercial Section of the Building; (iv) any special
needs or uses of tenants with respect to storage areas resulting in
extraordinary costs or expenses in connection with maintaining, repairing and
operating such storage areas; (v) leasing commissions or tenants inducements
associated with leasing activities; (vi) costs or improvements to any tenant’s
leased premises or otherwise exclusively for the benefit of an individual
tenant; (vii) principal, interest, late charges or other payments on loans
(except as expressly provided in (a) above), ground rent, rent paid for the
right to locate Project Common Areas or Loading Docks outside of the Building,
or payments on equity obligations; (viii) leasing commissions, attorneys’ fees,
costs and disbursements and other expenses, any of which are incurred in
connection with negotiations or disputes with tenants or prospective tenants,
except with respect to disputes with other tenants the resolution of which is
reasonably likely to result in a material benefit to the tenants of the Project
(other than costs incurred in connection with the lease termination and eviction
of any tenant); (ix) depreciation and amortization of the Project or equipment,
except as expressly provided in (a) above; (x) expenses in connection with
services of a type which Tenant does not receive under this Lease but which are
provided to another tenant; (xi) fines, penalties or indemnification obligations
incurred due to violations by Landlord or Landlord Responsible Parties of any
governmental rule or authority, or any agreement made in connection therewith
with a governmental entity, and any costs of remedying such violations or
defending the prosecution thereof (except for the costs of remedying such
violations to the extent such costs are permitted Operating Costs pursuant to
Section 2.04(a)(10)); (xii) except as expressly provided in (a) above, any
amounts paid to principals, subsidiaries, affiliates or other parties related to
Landlord for services for the Project in excess of the amount payable for
comparable services provided by a party who is not a principal, subsidiary,
affiliate or otherwise related party; (xiii) costs and expenses to the extent
related to the ownership (as distinguished from operation and maintenance,
including the charges contemplated by (a)(2) above) of the Project; (xiv) any
particular items and services for which Tenant otherwise reimburses Landlord by
direct payment over and above Net Rent and Tenant’s Proportionate Share of
Operating Cost; (xv) advertising, marketing, promotional and like expenditures;
(xvi) costs of refinancing the Project; (xvii) interest or penalties resulting
from delinquent payments by Landlord, provided such delinquent payments are not
caused by

 

12



--------------------------------------------------------------------------------

 

Tenant; (xviii) repairs or other work occasioned by fire, windstorm or other
casualty to the extent covered by insurance required to be carried by Landlord
hereunder, or by the exercise of the right of eminent domain, or voluntary
conveyance in lieu thereof, to the extent reimbursed by condemnation proceeds;
(xix) Landlord’s costs of electricity and other services to the extent they are
separately chargeable to tenants as an additional charge or rental over and
above the regular installments of rent payable under the lease with such tenant;
(xx) costs incurred by Landlord which are considered capital improvements and
replacements under generally accepted accounting principles (“GAAP”) including
contributions to replacement or contingency reserves created by Landlord, except
as expressly provided in (a) above; (xxi) any compensation paid to clerks,
attendants, or other persons in commercial concessions operated by Landlord;
(xxii) costs for the purchase of sculpture, paintings, or other objects of art,
and any royalties payable in connection therewith; and (xxiii) the cost of any
curative action required, or any repair, replacement or alteration made, by
Landlord (or by a third party, the cost of which is imposed upon Landlord) to
remedy a condition or damage caused by or resulting from the negligence or
willful misconduct of Landlord or Landlord Responsible Parties, and, except to
the extent such costs are permitted Operating Costs pursuant to
Section 2.04(a)(10), the costs of complying with governmental or insurance
requirements.

 

2.05. Impositions. Impositions shall mean all real estate or personal property
taxes, possessory interest taxes, or similar charges, business or license taxes
or fees, service payments in lieu of such taxes or fees, annual or periodic
license or use fees, excises, assessments, levies, fees or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen, of any kind
(including fees “in-lieu” of any such tax or assessment) payable over the
longest permitted period (provided no extra costs are incurred as a result
thereof), which are assessed, levied, charged, confirmed or imposed by any
public authority upon the Land, the Building, its operations or the Rent (or any
portion or component thereof) including, in the year paid, all reasonable fees
and costs incurred by Landlord in seeking to obtain an abatement or reduction
of, or a limit on any increase, in any taxes, regardless of whether any
abatement, reduction or limitation is obtained, but excluding (i) inheritance or
estate taxes imposed upon or assessed against the Building, or any part thereof
or interest therein, (ii) taxes computed upon the basis of the net income
derived from the Building by Landlord or the owner of any interest therein,
(iii) that portion of the items enumerated in this Section which is allocable to
the Commercial Section or the Parking Section of the Building (such allocation
of Impositions to the Parking Section to be made in a manner consistent with
prior operating practices for the Building [provided that if and for so long as
Landlord hereafter increases the percentage allocated to the Parking Section for
all other tenants in the Building, Landlord shall also increase such percentage
for Tenant] and the remaining Impositions [after such allocation to the Parking
Section] to be allocated on a per square foot basis between the Office Section
and the Commercial Section), and (iv) any voluntary payments which Landlord may
agree to make with respect to the Building after the date hereof.

 

13



--------------------------------------------------------------------------------

2.06. Computation of Operating Cost and Impositions.

 

  (a) Landlord shall, within a reasonable period of time following each calendar
year, give Tenant a statement of the Operating Cost and Impositions during such
calendar year (prepared by a certified public accountant), which shall be
accompanied by a computation of Tenant’s Proportionate Share of such Operating
Cost and Impositions. Landlord agrees to use reasonable efforts to provide
Tenant, within one hundred and twenty (120) days after each calendar year, with
either such statement or a written explanation of why such statement is not
available, but Landlord’s failure to provide Tenant with either such statement
or such written explanation within said period shall not release either party
from the obligation to make the adjustment provided for in Section 2.07. Such
statement shall be deemed accepted if not disputed, within sixty days (or, in
the case of the statements for calendar years 2007 and afterwards, sixty days
after the conclusion of any audit under clause (b) below) after Tenant’s receipt
thereof, by written notice to Landlord stating the specific grounds for dispute.

 

  (b)

The provisions of Paragraph 2(c)(ii) of the Assignment shall apply with respect
to year-end statements for calendar years 2005 and 2006 and are hereby
incorporated herein. The remainder of this paragraph (b) below shall apply with
respect to Operating Cost and Impositions attributable to calendar years 2007
and afterwards. Notwithstanding the foregoing, Landlord shall have no right to
collect an adjustment under Section 2.07 for a given calendar year should
Landlord fail to deliver such statement within three hundred and sixty
(360) days after such calendar year. Tenant shall have the right, for one
hundred and eighty (180) days following the presentation of such statement by
Landlord, to examine and audit Landlord’s books and records with respect to the
Operating Cost and/or Impositions for such calendar year, provided that as a
condition thereof Landlord may require Tenant to enter into a confidentiality
agreement reasonably acceptable to the parties with respect to any such
information and to confirm that it has not engaged any person or entity on a
contingency fee basis in connection with any such review. If the results of such
audit indicate that Tenant has overpaid its share of Operating Cost or
Impositions for such calendar year, Tenant shall give notice to Landlord of the
results of the audit within said one hundred and eighty (180) day period (the
“Overpayment Notice”), which notice shall be accompanied by a copy of the audit
together with a statement in reasonable detail of the reasonable cost of such
audit, and thereupon Landlord may elect to either (i) pay to Tenant the amount
of such overpayment, plus, if Tenant has overpaid its share of Operating Cost or
Impositions for such calendar year by more than three percent (3%), the
reasonable cost of such audit, within thirty (30) days of the Overpayment Notice
or (ii) submit the issue to the dispute resolution procedure set forth in
subsection 2.06(b) by notice given to Tenant within thirty (30) days of the
Overpayment Notice (the

 

14



--------------------------------------------------------------------------------

 

“Dispute Resolution Notice”). In the event that Landlord delivers its statement
of Operating Cost and Impositions for the calendar year more than one hundred
and twenty (120) days after the end of the calendar year and in the event that
Tenant has overpaid its share of Operating Cost or Impositions for such calendar
year, then if Tenant complies with the provisions of the immediately preceding
sentence and if Tenant is not otherwise in default hereunder beyond any
applicable grace period, Landlord shall pay Tenant, together with the amount of
Tenant’s overpayment, interest to Tenant on the amount of such overpayment
calculated from the first day of the calendar year following such calendar year
to the date of repayment to Tenant at the then Prime Rate of interest. Landlord
and Tenant shall each within thirty (30) days after Landlord gives the Dispute
Resolution Notice to Tenant appoint a person to act as the expert on its behalf
and notify the other of such appointment. Each expert shall have at least ten
(10) years experience in the operation of first-class commercial office
buildings. If either party shall fail to so appoint an expert within said thirty
(30) day period, the expert appointed by the other shall determine the issue. In
the event that the two experts are appointed within said thirty (30) day period,
the experts so chosen shall meet within ten (10) business days after the second
expert is appointed to determine Tenant’s Proportionate Share of Operating Cost
or Impositions, as the case may be. If the two experts are unable to agree
within ten (10) business days after such first meeting, they shall appoint a
third expert, who shall be a competent and impartial person with qualifications
similar to those required of the first two experts. In the event the two experts
are unable to agree upon such appointment within five (5) business days after
the expiration of said ten (10) day period, then either party, on behalf of
both, may request the appointment of such qualified person by an officer of the
American Arbitration Association in Boston. The expert appointed by each party
shall state in writing his or her determination of Tenant’s Proportionate Share
of Operating Cost or Impositions, as the case may be, supported by the reasons
therefor, with counterpart copies to each party. The experts shall arrange for a
simultaneous exchange of such proposed determinations. The role of the third
expert shall be to select which of the two proposed determinations most closely
approximates his own determination, and the third expert shall have no right to
propose a middle ground or any modification of either of the two proposed
determinations. The determination chosen by the third expert shall constitute
the decision of the experts and shall be final and binding upon the parties.
This provision for determination shall be specifically enforceable to the extent
such remedies are available under applicable law, and either party shall have
the right to enter judgment thereon, unless otherwise provided by applicable
law. Landlord and Tenant shall each pay for the fees and disbursements of any
expert appointed by it and shall share equally in the fees and expenses of any
third expert. In the event of a failure, refusal or inability of any expert to
act, his or her successor shall be appointed by

 

15



--------------------------------------------------------------------------------

 

him or her, but in the case of the third expert, his or her successor shall be
appointed in the same manner as provided for appointment of the third expert.

 

2.07. Adjustment for Variation Between Estimated and Actual Operating Cost and
Impositions. If the Operating Cost and/or the Impositions for any calendar year
exceed, respectively, the Estimated Operating Cost and/or the Estimated
Impositions, Tenant shall pay to Landlord Tenant’s Proportionate Share of such
excess within thirty (30) days after presentation of Landlord’s statement
pursuant to Section 2.06. If the Operating Cost and/or Impositions for any
calendar year are less than, respectively, the Estimated Operating Cost and/or
the Estimated Impositions, then Landlord shall pay to Tenant Tenant’s
Proportionate Share of such difference with the presentation of Landlord’s
statement pursuant to Section 2.06. Should the Term commence or terminate at any
time other than the first day of a calendar year, Tenant’s Proportionate Share
of the Operating Cost Adjustment and/or Impositions Adjustment shall be prorated
for the exact number of calendar days for which Tenant is obligated to pay Gross
Rent, and in the case of the expiration of this Lease or any early termination,
the provisions of this Section 2.07 shall survive such expiration or
termination.

 

2.08. Notice of Adjustments. Commencing with the calendar year during which the
Term Commencement Date occurs and prior to each subsequent calendar year during
the Term, and otherwise from time to time as Landlord deems appropriate,
Landlord shall give Tenant notice of Tenant’s Proportionate Share of the
Estimated Operating Cost and Tenant’s Proportionate Share of the Estimated
Impositions set forth in reasonable detail. Tenant shall thereafter pay
Landlord, in accordance with the provisions of Section 2.03, Tenant’s
Proportionate Share of such Estimated Operating Cost and such Estimated
Impositions. For any calendar year, or portion thereof, for which Landlord does
not provide Tenant with the notice referred to in this Section 2.08, Tenant
shall pay Tenant’s Proportionate Share of the Estimated Operating Cost and
Tenant’s Proportionate Share of the Estimated Impositions at the rate for the
previous calendar year, subject, however, to the annual adjustment described in
Section 2.06 and Section 2.07.

 

ARTICLE 3

 

LANDLORD’S COVENANTS

 

3.01. Basic Services.

 

  (a) Landlord or its affiliates shall furnish the following Basic Services to
Tenant during Business Hours (unless otherwise stated herein) during Tenant’s
occupancy of the Leased Premises in a manner that Landlord determines in its
reasonable business judgment to be consistent with that of first-class office
buildings in Boston, Massachusetts:

 

  (1) Water (hot and cold) used by the building standard cooling, drinking and
sanitation systems, and for maintenance and janitorial services, such water to
be available at all times.

 

16



--------------------------------------------------------------------------------

  (2) Central heat and air conditioning in season, at such temperatures and in
such amounts as are from time to time furnished to tenants in Comparable
Buildings in Downtown Boston, or as may be permitted or controlled by applicable
laws, ordinances, rules and regulations.

 

  (3) Maintenance, repairs, structural and exterior maintenance (including
exterior glass and glazing), painting and electric lighting service for all
Common Areas, Building Common Areas and General Common Areas in the manner and
to the extent customarily provided by landlords in Comparable Buildings in
Downtown Boston.

 

  (4) Janitorial service to the Leased Premises in accordance with Exhibit E,
after Business Hours on Business Days (except as otherwise set forth in
Exhibit E).

 

  (5) Electricity for (1) building standard light fixtures, (2) desktop personal
computers, typewriters, telephones, fax machines, printers, copying machines,
and other equipment of similar low electrical consumption in the Leased
Premises, and (3) building standard air handling units and related HVAC
equipment for the floor on which the Leased Premises are located (it being
agreed that Tenant’s total consumption shall not exceed one (1) watt per square
foot of Net Rentable Area per month at 120 volts for the items under clause (2)
or four (4) watts per square foot of Net Rentable Area per month at 120 volts
for all items under this clause (v)).

 

  (6) Initial lamps, bulbs, starters and ballasts for building standard fixtures
used within the Leased Premises.

 

  (7) A system of access control for the Building during hours when the Building
is not generally open to the public and during such other hours as Landlord may
from time to time designate. During such hours, Landlord will employ a system of
monitoring and limiting access to the office floors in the Building based on
reasonable systems of identification. Landlord may, from time to time throughout
the Term, substitute reasonable equivalents for any of the foregoing specific
components of the access control system.

 

  (8) Public elevator service serving the floors on which the Leased Premises
are situated, including a freight elevator.

 

  (9) Access to, and the right in common with other tenants of the Building to
use, the Loading Docks, subject to Landlord’s reasonable rules and regulations.

 

17



--------------------------------------------------------------------------------

  (b) Tenant shall pay to Landlord, as Additional Rent, the cost of electricity
provided under Section 3.01(a)(v). Such charges shall be based on the usage
shown on the check meter installed for the floor on which the Leased Premises
are located, with the cost equitably apportioned among tenants on the floor. If
Tenant’s electricity usage exceeds the standard level set forth in
Section 3.01(a)(v), charges for such additional usage shall be payable under
Section 3.02.

 

  (c) To the maximum extent permitted by law, Landlord shall not be liable for
injuries to persons or damage to property, nor shall Landlord be deemed to have
evicted Tenant, nor shall there be any abatement of Rent (except as expressly
set forth in this Section 3.01(c)), nor shall Tenant be relieved from
performance of any covenant on its part to be performed hereunder or have any
right to terminate the Lease by reason of any (i) deficiency in the provision of
Landlord services under this Article 3 (except as expressly set forth in this
Section 3.01(c)), (ii) breakdown of equipment or machinery utilized in supplying
services, or (iii) curtailment or cessation of services or any other failure by
Landlord to perform any obligation under the Lease, except as expressly provided
in this Lease. Landlord shall use reasonable diligence to make such repairs as
may be required to machinery or equipment within the Building to provide
restoration of services and, where the cessation or interruption of service has
occurred due to circumstances or conditions beyond Building boundaries, to cause
the same to be restored, by diligent application or request to the provider
thereof. In no event shall any mortgagee referred to in Section 4.10 be or
become liable for any default of Landlord under this Section 3.01(c). Landlord
shall use reasonable diligence to make or cause to be made such repairs as may
be required to machinery or equipment within the Building or the Project Common
Areas to provide restoration of services and, where the cessation or
interruption of service has occurred due to circumstances or conditions beyond
the Building boundaries, to cause the same to be restored, by diligent
application or request to the provider thereof. Landlord also agrees to use
reasonable efforts to avoid unnecessary inconvenience to Tenant by reason
thereof and agrees, where reasonable, not to perform such work during Business
Hours. In the event Landlord fails to provide or cause to be provided any one or
more Basic Services, and such failure causes the Leased Premises, or a portion
thereof, to be rendered untenantable for the purpose of conducting Tenant’s
business operations, and such condition shall continue for any three
(3) consecutive Business Days after Tenant’s notice thereof to Landlord or such
condition shall occur on any five (5) Business Days during any thirty (30) day
period after Tenant’s notice thereof to Landlord, Tenant shall have the right to
abate the portion of Gross Rent which corresponds to the portion of the Leased
Premises rendered untenantable.

 

3.02. Extra Services. Landlord shall provide to Tenant at Tenant’s sole cost and
expense at standard Building charges in effect from time to time (which, in the
case of services described in subparagraphs (a), (b) and (e) below shall be
reimbursed by Tenant without profit to

 

18



--------------------------------------------------------------------------------

the Landlord, and which in all cases shall be reasonably consistent with amounts
charged by Landlords of other first class office buildings in the City of Boston
providing such extra services) and subject to the limitations hereinafter set
forth, the following:

 

  (a) Heating, ventilation, air conditioning or extra service provided by
Landlord to Tenant (i) during hours other than Business Hours, or (ii) on days
other than Business Days, said heating, ventilation and air conditioning or
extra service to be furnished solely upon the prior request of Tenant given with
such advance notice as Landlord may reasonably require (but not exceeding one
(1) Business Day);

 

  (b) Additional air conditioning and ventilating capacity or chilled and/or
condenser water required by reason of any electrical, data processing or other
equipment or facilities or services required to support the same, in excess of
that which would be required for Building Standard Improvements;

 

  (c) Repair and maintenance which is the obligation of Tenant hereunder;

 

  (d) Additional cleaning and janitorial services if the quality, quantity or
use of Tenant Extra Improvements are not consistent with Building Standard
Improvements and require more service;

 

  (e) Additional electricity above the standards specified in
Section 3.01(a)(v), in which case Tenant shall pay to Landlord, as Additional
Rent, the costs of such additional electricity usage based either on a separate
meter or meters measuring such electrical consumption or (if such space is not
separately metered) on the reasonable determination from time to time by
Landlord’s engineer (or, if Tenant so requests, at Tenant’s expense by an
independent engineer reasonably acceptable to the parties) as to the level of
electrical consumption in the Leased Premises. Tenant shall be responsible for
the costs of installing such meters and all electrical equipment reasonably
required for such additional electricity usage. All work necessary for such
installation shall be done in accordance with the requirements of Section 4.06
(regarding Tenant Improvements).

 

  (f) Maintenance and replacement of initial lamps, bulbs, starters and
ballasts;

 

  (g) Any Basic Service in amounts determined by Landlord to exceed the amounts
required to be provided under Section 3.01(a), but only if Landlord elects to
provide such additional or excess service.

 

The cost chargeable to Tenant for all extra services shall constitute Additional
Rent. If the same extra service is provided to Tenant and other tenants (such as
regularly scheduled, above-standard cleaning services), Tenant’s share shall
equal the total cost thereof multiplied by the quotient of the Net Rentable Area
of the Leased Premises over the total Net Rentable Areas of all areas to which
such extra service is provided. Landlord may include the estimated monthly

 

19



--------------------------------------------------------------------------------

amount of any regularly provided extra service in the Estimated Operating Cost
for the Leased Premises, subject to adjustment under Section 2.06 and 2.07.
Unless otherwise provided herein, all payments of Additional Rent shall be due
within thirty (30) days after billing.

 

3.03. Window Covering. Building standard window coverings have previously been
installed in the Leased Premises. Tenant shall not place or maintain any window
covering, blinds or drapes (other than those supplied by Landlord) on any
exterior window of the Building without Landlord’s prior written approval which
Landlord shall have the right to grant or withhold in its absolute and sole
discretion. Tenant shall comply with Landlord’s Building-standard requirements
for lighting all portions of the Leased Premises that are visible from the
exterior. Tenant acknowledges that breach of this Section 3.03 will directly and
adversely affect the exterior appearance of the Building. Landlord agrees to
impose the requirements of this Section 3.03 on all other applicable tenants of
the Building and to enforce such provisions in a uniform manner.

 

3.04. Graphics and Signage. Landlord has installed, at Landlord’s expense, the
initial listing for Tenant in the Building directory in the ground floor lobby
and the initial Building standard directional signage for Tenant in the elevator
lobby on any multi-tenant floor on which the Leased Premises are located; any
changes to such signage shall be at Tenant’s expense (which may include up to
one (1) name per floor of the Leased Premises, plus such additional number of
listing(s) for subtenant(s) as Landlord may from time to time reasonably
determine are available on the ground floor lobby directory for such purposes,
taking into consideration the existing and projected multi-tenant floors in the
Building). Tenant shall install, at Tenant’s expense, identification of Tenant’s
name and suite numerals at the main door (or its adjacent window panel) at the
entrance to the Leased Premises, with the size, materials, colors, and graphics
reasonably approved by Landlord. Any other signs, notices and graphics of every
kind or character, located on such entrance door (or adjacent window panel)
shall be subject to Landlord’s prior written approval, which Landlord shall not
unreasonably withhold or delay. Except as set forth above, Tenant shall not be
permitted to maintain any signage in the public corridors, the Common Areas, the
Building Common Areas, or the General Common Areas, on the exterior of the
Leased Premises, or in a location otherwise visible from the exterior of the
Leased Premises.

 

3.05. Condition of Leased Premises. Except for Landlord’s ongoing repair
obligations provided for elsewhere in this Lease, Landlord shall not be required
to perform any work in the Leased Premises. Tenant is currently occupying the
Leased Premises and Tenant accepts the Leased Premises in their “as-is”
condition on the Assignment Date. Any improvements that Tenant may desire to
make in the Leased Premises shall be made in accordance with and subject to the
terms of this Lease including, without limitation, Section 4.06 hereof. Landlord
shall not be required to perform any tenant improvement work or to provide any
tenant improvement allowance with respect to the Extended Term or the Leased
Premises.

 

3.06. Repair Obligation. Subject to the provisions of Article V, Landlord shall
be obligated to maintain, repair and, as necessary, replace (or to cause to be
maintained, repaired or replaced), consistent with maintaining the Building as a
first class office building, only the following: (i) the structural portions of
the Building, (ii) the exterior wall of the Building, including glass and
glazing, (iii) the roof, (iv) mechanical, electrical, plumbing and life safety

 

20



--------------------------------------------------------------------------------

systems, serving to the perimeter of the Leased Premises, (v) Common Areas,
Building Common Areas and General Common Areas, and (vi) any damage caused to
the Leased Premises by any act or omission of Landlord or Landlord Responsible
Parties. If, within ten (10) Business Days after notice from Tenant, Landlord
shall fail or refuse to either (a) commence diligently work of repair which
Landlord is required to perform pursuant to clause (vi) of this Section 3.06, or
(b) provide Tenant with an explanation of why such work of repair has not been
commenced, then, so long as such work does not affect the items referred to in
items (i) through (v) of this Section 3.04 and does not affect other tenants of
the Project, Tenant shall have the right, but not the obligation, to perform
such work and all reasonable costs incurred by Tenant in performing such work
shall be repaid by Landlord within ten (10) days of Landlord’s receipt of an
invoice therefor. If Tenant shall fail or refuse to commence diligently work of
repair which Tenant is required to perform pursuant to Section 4.03 within ten
(10) Business Days after notice from Landlord (except in cases of emergency, in
which event no prior notice shall be required), or Tenant does not thereafter
diligently pursue such work of repair to completion, then Landlord shall have
the right, but not the obligation, to perform such work and all costs incurred
by Landlord in performing any such work for the account of Tenant shall be
repaid by Tenant to Landlord upon demand, together with an amount equal to ten
percent (10%) of such costs, to reimburse Landlord for its administration and
managerial effort. Landlord agrees to use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason of any work performed pursuant to
Landlord’s repair obligations contained in this Section 3.06.

 

3.07 Quiet Enjoyment. So long as Tenant pays the Rent and performs all of
Tenant’s covenants and agreements contained in this Lease, Tenant shall
peacefully have, hold and enjoy the Leased Premises, subject to the other terms
hereof and other matters to which this Lease is or may become subject and
subordinate, including without limitation (i) that certain Amended and Restated
Sale and Construction Agreement by and among the City of Boston, the Boston
Redevelopment Authority, New England Mutual Life Insurance Company and Gerald D.
Hines Interests, Inc., dated April 15, 1986, recorded with the Suffolk Registry
of Deeds in Book 12515, Page 78, the covenants therein relating to the land
being incorporated by reference herein, as required pursuant to the terms of
Section 1304 thereof, and (ii) that certain Construction, Operation and
Reciprocal Easement Agreement (“REA”) by and between Landlord and New England
Mutual Life Insurance Company, dated May 29, 1986, recorded with the Suffolk
Registry of Deeds in Book 2524, Page 236 and as amended on April 13, 1989, each
as hereafter amended from time to time. This covenant is in lieu of any other
so-called covenant of quiet enjoyment, either express or implied. This covenant
and the other covenants of Landlord contained in this Lease shall be binding
upon Landlord and its successors only with respect to breaches occurring during
its and their respective ownerships of Landlord’s interest hereunder.

 

ARTICLE 4

 

TENANT’S COVENANTS

 

4.01. Tenant Improvements. All additions to or improvements of the Leased
Premises shall become the property of Landlord upon termination of this Lease
and shall be surrendered to Landlord upon termination of this Lease by lapse of
time or otherwise, subject to Tenant’s rights and obligations of removal with
respect thereto in the same manner as provided in Section 4.06,

 

21



--------------------------------------------------------------------------------

unless Tenant has notified Landlord and Landlord has agreed in writing prior to
installation thereof to allow some or all of the Tenant Improvements to remain
the property of Tenant.

 

4.02. Taxes on Personal Property. In addition to, and wholly apart from its
obligation to pay Tenant’s Proportionate Share of Operating Costs and
Impositions, Tenant shall be responsible for and shall pay, prior to
delinquency, any taxes imposed upon, levied with respect to or assessed against
Tenant’s Personal Property, or the value of the Tenant Improvements, or any
other tax, charge, levy or fee imposed in substitution therefor. To the extent
that any such taxes are not separately assessed and billed to Tenant, but are
reasonably allocable to Tenant and billed to Landlord, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.

 

4.03. Repairs by Tenant. Except to the extent of Landlord’s responsibility
hereunder for such maintenance and repairs, Tenant shall be obligated for
maintenance and repair of the Leased Premises, to keep the same in good order,
repair and condition, reasonable wear and tear and damage by casualty or
condemnation excepted. Tenant’s obligation shall include, without limitation,
the obligation to maintain and repair all walls, floors, ceilings, windows,
doors and fixtures (except for windows located on the exterior of the Building,
the structural portions of the Building and the mechanical, electrical, plumbing
and life safety systems located in the Building, unless the damage thereto is
caused by the negligence of Tenant or any Tenant Responsible Party, in which
event such maintenance or repair shall be performed by Landlord and Tenant shall
pay to Landlord the costs of such maintenance or repair, and to repair all
damage caused by Tenant or any Tenant Responsible Party to the Building, subject
however to the provisions of Section 5.05 below. At the request of Tenant,
Landlord shall perform the work of maintenance and repair constituting Tenant’s
obligation pursuant to this Section 4.03 at Tenant’s sole cost and expense and
as an extra service to be rendered pursuant to Section 3.02(c). Any work of
repair performed by or for the account of Tenant by persons other than Landlord
shall be performed by contractors reasonably approved by Landlord and in
accordance with the provisions of Section 4.06 below. Nothing herein contained,
however, shall be deemed to impose upon Tenant the obligation for performance of
work of maintenance and repair required to be performed by reason of Landlord’s
negligence or willful misconduct or those of any Landlord Responsible Party.

 

4.04. Waste. Tenant shall not commit waste or allow any waste or damage to occur
in any portion of the Leased Premises.

 

4.05. Assignment or Sublease.

 

  (a) In the event Tenant assigns this Lease or sublets the Leased Premises or
any part thereof to a Tenant Affiliate, then Tenant shall give Landlord notice
of such assignment or sublease no later than the consummation of such assignment
or sublease, unless it is not reasonably possible to give notice by such time,
in which event Tenant shall give Landlord notice thereof as soon as reasonably
practicable thereafter. Landlord’s approval shall not be required, but Tenant
shall, at the time of such notice, provide Landlord with a copy of all executed
documents effecting such assignment or sublease.

 

22



--------------------------------------------------------------------------------

  (b) Subject to the provisions hereof, Tenant shall have the right to assign or
sublet the Leased Premises, or any portion thereof to a person or entity other
than a Tenant Affiliate. In the event Tenant intends to assign this Lease or
sublet the Leased Premises or any part thereof to a person or entity other than
a Tenant Affiliate, then Tenant shall give Landlord notice of such intent.

 

  (1) If Tenant and/or any Tenant Affiliates are in occupancy of at least
seventy-five percent (75%) of the Net Rentable Area included in the Leased
Premises on the date (“Space Determination Date”) that is (x) the Term
Commencement Date (with respect to the period prior to the applicable date under
clause (y)) or (y) the Extension Date (if the Swap Option under Article 10 is
not exercised) or the Swap Date (if the Swap Option under Article 10 is
exercised), any such assignment of this Lease or subletting of the Leased
Premises shall be subject to Landlord’s right to consent or withhold consent
thereto as hereinafter provided, and Tenant shall provide Landlord with (i) the
name of the proposed assignee or sublessee, (ii) such information as to the
financial responsibility and standing of the assignee or subtenant as Landlord
shall reasonably require, (iii) such of the relevant terms and provisions upon
which the proposed assignment or subletting is to be made as Landlord shall
reasonably require, (iv) any additional information or documents reasonably
requested by Landlord. Landlord shall have a period of ten (10) days following
the receipt of any additional information (or twenty (20) days from the date of
Tenant’s original notice, if Landlord does not request additional information)
within which to notify Tenant whether or not Landlord consents to the proposed
assignment or sublease. Landlord’s right to withhold consent to any such
proposed assignment or sublease shall be limited to one or more of the following
reasons: (x) the use of the Leased Premises by the proposed assignee or
sublessee would not constitute a Permitted Use, (y) the character and business
reputation of the proposed assignee or sublessee is inconsistent with the
character of the Building as a first-class office building, or (z) the proposed
assignee or sublessee is not of sound financial condition as determined by
Landlord in the reasonable exercise of its business judgment. If Landlord should
fail to notify Tenant whether or not Landlord consents to the proposed
assignment or sublease within said period, Landlord shall be deemed to have
consented thereto. In no event shall a failure by Landlord to approve or
disapprove a proposed subtenant or assignee cause a termination of this Lease.

 

  (2)

If Tenant and/or any Tenant Affiliates are in occupancy of less than
seventy-five percent (75%) of the Net Rentable Area included in the Leased
Premises on the Space Determination Date,

 

23



--------------------------------------------------------------------------------

 

Tenant’s notice to Landlord of its intention to sublet or assign space shall be
accompanied by (i) a summary of the proposed business terms (including, without
limitation, financial terms) on which Tenant intends to assign this Lease or
sublet said space, (ii) the location of the sublet space, if a proposed
sublease, and (iii) any additional information or documents as Landlord may
reasonably require. Landlord shall have a period of ten (10) days following the
receipt of any additional information (or twenty (20) days from the date of the
Tenant’s original notice, if Landlord does not request additional information)
within which to notify Tenant of Landlord’s election either (i) to terminate
that portion of the Leased Premises so affected by Tenant’s desire to sublet or
the entire Leased Premises if Tenant’s desire is to assign this Lease, or
(ii) permit Tenant to market said space. If Landlord should fail to notify
Tenant of its election within said period, Landlord shall be deemed to have
allowed Tenant to market said space. If Landlord cancels this Lease as to a
portion of the Leased Premises as provided above, Landlord and Tenant shall
enter into a modification of the Lease so as to equitably reflect the effects of
such cancellation of the space. If Landlord cancels this Lease as to the entire
Leased Premises as provided above, Landlord and Tenant shall execute such
documents as are reasonably necessary to memorialize such cancellation. If
Landlord shall allow Tenant to market said space, when Tenant has located such
assignee or sublessee, the Tenant shall notify Landlord in accordance with the
provisions of subparagraph (1) above and the other provisions thereof shall
apply.

 

  (3) Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign this Lease, nor sublet the Leased Premises or any portion thereof, to any
person or entity who is then a tenant or subtenant in the Project or who has
executed a lease or sublease to occupy space in the Project, unless at the time
Tenant requests Landlord’s consent to assign this Lease or sublet space
(i) ninety-five percent (95%) or more of the total rentable area of the Project
is subject to leases which have not been terminated by either Landlord or the
tenants thereunder, the terms of which extend at least three (3) months beyond
the commencement date of the proposed assignment or sublease, or (ii) Landlord
reasonably determines that it will be unable to accommodate the proposed
assignee’s or sublessee’s need for space anywhere within the Project within
three (3) months after the commencement date of the proposed assignment or
sublease.

 

  (4) Any other assignment or sublease without the consent of Landlord (which
may be withheld in Landlord’s sole and absolute discretion) shall be prohibited.

 

24



--------------------------------------------------------------------------------

  (c) Any rent or other consideration realized by Tenant in connection with any
sublease or assignment (except pursuant to Section 4.05(a)) in excess of the
Rent payable hereunder, after amortization (over the term of such sublease or
assignment) of all reasonable costs incurred by Tenant in connection with such
subletting or assignment (including, without limitation, brokerage commissions,
legal fees, tenant inducements, and reasonable financing charges (the
reasonableness of which is to be determined with reference to the rates then
being offered by institutional lenders for such financing)), shall be divided
and paid as follows: (i) so long as after such assignment or subletting Tenant
and/or any Tenant Affiliate shall occupy not less than seventy-five percent
(75%) of the Net Rentable Area included in the Leased Premises on the Space
Determination Date, fifty percent (50%) of the excess shall be paid to Tenant
and fifty percent (50%) to Landlord; and (ii) in all other cases, twenty-five
percent (25%) of the excess shall be paid to Tenant and seventy-five percent
(75%) to Landlord.

 

  (d) In any subletting undertaken by Tenant, other than subletting to Tenant
Affiliates or where Landlord agrees to the contrary, Tenant shall seek to obtain
rent at the market rate for the space so sublet. In any assignment of this
Lease, other than an assignment to a Tenant Affiliate or where Landlord agrees
to the contrary, Tenant shall seek to obtain from the assignee consideration
reflecting rent at the market rent for the space subject to such assignment.
Tenant shall not be obligated to obtain rent at the market rate for the space so
sublet or assigned.

 

  (e)

In the case of each assignment or sublease: (i) Tenant and the assignee or
subtenant, as the case may be, shall execute an assignment or sublease which
shall include terms that do not materially differ from those previously
disclosed to Landlord; (ii) promptly, but in any event within five (5) Business
Days after the execution thereof, an executed copy of the assignment or sublease
shall be delivered to Landlord; (iii) the terms and provisions of any sublease
whereby the sublessee occupies less than seventy-five percent (75%) of the Net
Rentable Area included in the Leased Premises on the Space Determination Date
shall specifically prohibit the assignment of the interest of the sublessee, or
the sub-subletting of all or any portion of the Leased Premises covered by the
sublease without the prior written consent of the Landlord, which consent shall
not be unreasonably withheld; (iv) no assignment or sublease shall affect the
continuing primary liability of Tenant (which, following assignment or sublease,
shall be joint and several with the assignee or subtenant, as the case may be;
however, Landlord shall have no obligation to name any such assignee or
sublessee, in connection with enforcing any of Landlord’s rights against Tenant
hereunder); (v) no consent by Landlord to any of the for in the specific
instance shall operate as a waiver in any subsequent instance; (vi) no
assignment or sublease shall permit the assignee, sublessee or any other person
or entity having an interest in the

 

25



--------------------------------------------------------------------------------

 

possession, use, occupancy or utilization of the Leased Premises, to receive or
to pay rental or payment on account of the use, occupancy or utilization of the
Leased Premises based in whole or in part on the net income or profits derived
by any person or entity from any property leased, used, occupied or utilized
(other than an amount based on a fixed percentage or percentages of receipts of
sales); and (vii) no assignment shall be binding upon Landlord, unless Tenant
shall deliver to Landlord an instrument in form and in substance reasonably
satisfactory to Landlord and in recordable form which contains a covenant of
assumption by the assignee with respect to the period following the effective
date of the assignment running to Landlord and all persons claiming by, through
and under Landlord, but the failure or refusal of the assignee to execute such
instrument of assumption shall not release or discharge the assignee from its
primary liability as Tenant hereunder. If Tenant enters into any sublease or
assignment, Landlord may from time to time require that such subtenant or
assignee agree directly with Landlord to be liable, jointly and severally with
Tenant, to the extent of the obligation undertaken by or attributable to such
subtenant or assignee, for the performance of Tenant’s agreements under this
Lease (including payment of rent and other charges under the sublease or
assignment), and every sublease or assignment shall so provide. In the event of
a default by Tenant under the Lease, Landlord may collect rent and other charges
from the subtenant or assignee and apply the net amount collected to the rent
and other charges due under the Lease, but no such collection shall be deemed a
waiver of the provisions of Section 4.05, or the acceptance of the subtenant or
assignee, as a tenant, or a release of Tenant from its direct and primary
liability for the performance of all of Tenant’s obligations under the Lease.

 

  (f) No assignment or sublease by Tenant shall relieve Tenant of any obligation
under this Lease. Any assignment or subletting which conflicts with the
provisions hereof shall be void.

 

  (g) If Tenant has obtained Landlord’s consent to assign this Lease or sublet
all or any portion of the Leased Premises, and Tenant has failed to execute an
assignment or sublease within six (6) months following the date of Landlord’s
consent (which is referred to in Section 4.05(b) above), Tenant shall again be
obligated to notify Landlord of any intent to assign this Lease or sublet all or
any portion of the Leased Premises, and Landlord shall again have the right to
approve any proposed assignment or sublease under Section 4.05(b)(1) and
(2) above and, if applicable, to terminate this Lease as to all or a portion of
the Leased Premises in accordance with Section 4.05(b)(2) above.

 

4.06. Alterations and Surrender. Tenant shall not make or allow to be made any
Tenant Alterations in or to the Leased Premises without obtaining the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed with respect to proposed alterations and additions which (i) comply with
all applicable laws, ordinances, rules and regulations, (ii)

 

26



--------------------------------------------------------------------------------

are compatible with the Building and its mechanical, electrical, HVAC and life
safety systems, and do not excessively burden the capacity of such systems;
(iii) do not materially interfere with the use and occupancy of any other
portion of the Building; and (iv) do not affect the structural integrity of the
Building. Specifically, but without limiting the generality of the foregoing,
Landlord’s right of consent shall encompass plans and specifications for
proposed alterations or additions, construction means and methods, the identity
of any contractor or subcontractor to be employed on the work of alterations or
additions, and the time for performance of such work. Tenant shall supply to
Landlord any documents and information reasonably requested by Landlord in
connection with its consent hereunder. Landlord’s approval of the plans,
specifications and working drawings for Tenant’s alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. Notwithstanding the foregoing,
nonstructural Tenant Alterations which do not impact the Building’s, mechanical,
electrical, HVAC and life safety systems and which otherwise satisfy the
criteria set forth in (i) through (iv) above, and the other provisions hereof,
shall not require Landlord’s consent if the cost thereof does not exceed two
hundred thousand dollars ($200,000) in the aggregate, provided, however, that
Tenant shall nonetheless provide written notice of the proposed alteration
together with plans and specifications therefor (or such other information in
lieu of plans and specifications as Landlord may reasonably require) at least
ten (10) Business Days before undertaking any such work. Notwithstanding that
the same may constitute Building Common Areas, if Landlord hereafter generally
allows tenants in the Building to use fire stairwells for routine access between
different floors of their premises, Tenant may paint or decorate that portion of
the Building’s fire stairwells located between floors constituting the Leased
Premises, subject to the prior written consent of Landlord (which shall not be
unreasonably withheld). Landlord agrees to take reasonable steps to cooperate
with Tenant with respect to the implementation of any security system installed
by Tenant for the Leased Premises, subject to the provisions of this
Section 4.06.

 

All Tenant Alterations permitted hereunder shall be made and performed by Tenant
without cost or expense to Landlord, and the work necessary therefor shall be
handled in such a manner as to maintain harmonious labor relations and not
interfere with or delay the work of any contractor employed by Landlord;
provided, however, that Tenant and Landlord shall each use reasonable efforts to
avoid any interference between their respective contractors. Tenant’s
contractors, subcontractors and labor shall be subject to reasonable rules and
regulations of the site. If any contractors, subcontractors or labor employed by
or on behalf of Tenant in connection with such Tenant Alterations cause any
dispute, strike or unrest with or amongst other contractors, subcontractors or
labor who may then or thereafter be engaged to work at the Project, Tenant
shall, within two (2) Business Days after written notice to do so by Landlord,
either eliminate the problem or remove the person(s) causing the problem, and
after said-two (2) Business Day period, Landlord shall have the right to deny
access to the Project to such person(s). Tenant shall reimburse Landlord upon
demand for any and all costs or expenses incurred by Landlord as a result of
such dispute. Tenant shall take such steps as may be necessary to avoid the
filing, perfection or enforcement of any lien for labor or materials .against
the Land or the Building by reason of work performed by or on behalf of Tenant,
and shall cause any such lien to be discharged of record by payment, deposit,
order of court of competent jurisdiction, bonding or other manner reasonably
acceptable to Landlord as soon as is reasonably possible, but in no event more
than ten (10) Business Days after the first to occur of (i)-the date

 

27



--------------------------------------------------------------------------------

on which Tenant receives actual notice of the filing thereof, or (ii) the date
on which Landlord gives notice to Tenant of the filing thereof (except where
such lien is filed as a result of the failure of Tenant to pay any contractor,
subcontractor, or labor any amount owing to such contractor, subcontractor or
labor when due, or other fault of Tenant, in which case Tenant shall cause such
lien to be discharged as soon as is reasonably possible). Landlord agrees to
make reasonable efforts to cooperate with Tenant as reasonably necessary to
discharge such lien.

 

Such Tenant Alterations when made to the Leased Premises shall become the
property of Landlord upon the termination of this Lease and shall be surrendered
to Landlord upon the termination of this Lease by lapse of time or otherwise;
provided, however, that this clause shall not apply to Tenant’s Personal
Property and shall not apply to any Tenant Alterations specified by Tenant in a
notice given to Landlord and approved by Landlord in writing prior to effecting
the same, or which as a condition of approval Landlord specifies that Tenant
remove, and all of Tenant’s Personal Property together with any Tenant
Alterations so specified by Landlord or Tenant shall be removed by Tenant, at
Tenant’s expense, prior to the expiration of the Term. At the expiration or
termination of this Lease, Tenant shall peaceably yield up the Leased Premises
clean and neat, subject to and in accordance with the requirements of
Section 4.03 and 4.04 (and the obligations of Tenant provided for in this
sentence, and the balance of this paragraph shall survive any expiration or
termination of this Lease). Title to all Tenant Alterations not removed by
Tenant pursuant to the immediately preceding sentence on or prior to the
termination of the Term, shall automatically be conveyed and transferred by
Tenant to Landlord upon such expiration or termination, and shall be deemed
abandoned by Tenant and shall thereupon become the property of Landlord. Tenant
shall execute such documentation confirming and ratifying such conveyance and
transfer as Landlord shall reasonably require. Tenant shall repair at its sole
cost and expense, in a manner reasonably acceptable to Landlord, all damage
caused to the Leased Premises or the Building by removal of Tenant’s Personal
Property and such Tenant Alterations as Tenant shall remove or be required to
remove as a condition of approval from the Leased Premises.

 

Tenant has advised Landlord that Tenant may wish to create access points between
areas of the leased premises under the 222 Berkeley Lease into the immediately
adjacent areas of the Leased Premises on the same floor under the 500 Boylston
Lease, by creating certain openings through the demising wall that separates the
222 Berkeley Building and the 500 Boylston Building. Subject to the provisions
of the Lease (including, without limitation, Section 4.06), Landlord shall not
unreasonably withhold its consent to such alterations by Tenant, provided that
such alterations shall comply with all applicable laws, building codes,
regulations, and other governmental requirements, insurance requirements, and
Landlord’s construction requirements applicable to such work (including, without
limitation, regarding any structural work). At the expiration or earlier
termination of the Lease (or such earlier time, if any, as any such connected
adjacent areas shall cease to be part of the leased premises under the 222
Berkeley Lease or part of the Leased Premises under the 500 Boylston Lease),
Tenant shall fill in any such openings in the demising wall and restore the
demising wall and affected areas to the condition existing immediately prior to
such alterations.

 

4.07. Compliance with Laws and Insurance Standards. Tenant shall not permit any
portion of the Leased Premises to be occupied or used for any business or
purpose which is inconsistent with the operation of the Building as a first
class office building in Boston, creates a

 

28



--------------------------------------------------------------------------------

fire hazard, or would in any way increase the rate of insurance coverage on the
Building and/or its contents. If Tenant does or permits anything to be done
which shall directly increase the cost of any insurance policy carried
hereunder, Landlord shall deliver to Tenant a written statement setting forth
the amount of and reason for any such insurance cost increase and showing in
reasonable detail the manner in which it has been computed, and Tenant shall,
within ten (10) days after receiving such statement, reimburse Landlord for any
such additional premiums. Landlord agrees that if any other tenant of the
Building does or permits anything to be done which directly increases the cost
of any insurance policy carried by Landlord hereunder, Tenant shall not be
required to pay for any portion of such increase and such increase shall not be
included in Operating Costs. Tenant shall comply with all laws, ordinances,
orders, rules and regulations (state, federal, municipal or promulgated by other
agencies or bodies having or claiming jurisdiction) related to the occupancy,
maintenance and repair (unless within Landlord’s obligation under
Section 3.01(a).(iii)) of the Leased Premises by Tenant, and, in pursuance
thereof, Tenant shall keep the Leased Premises equipped with all safety
appliances required by any law or ordinance or other regulation of any public
authority because of the manner of use made by Tenant of the Leased Premises (as
distinguished from those required because of the use of the Leased Premises for
the Permitted Use), and shall procure all licenses and permits required by any
law or ordinance or other regulation of any public authority because of such
manner of use, and, if required by Landlord, do any work required by any law or
ordinance or other regulation of any public authority because of such manner of
use, it being understood that the foregoing provisions shall not be construed to
broaden in any way the Permitted Use. Nothing done by Tenant in the manner of
its use or occupancy of the Leased Premises shall create, require or cause
imposition of any requirement by any public authority for structural or other
upgrading of or improvement to the Building, other than in the Leased Premises
provided that any such upgrading is done at Tenant’s sole expense and otherwise
in accordance with the provisions hereof, including Section 4.06. Tenant shall
not allow to be brought into the Leased Premises or the Building any
biologically or chemically active or other hazardous substances or materials,
except for ordinary office supplies used in the ordinary course of Tenant’s
business in compliance with applicable law. If a lender or governmental agency
shall require monitoring or testing to ascertain whether there has been a
release of such materials or substances, then the reasonable costs thereof shall
be reimbursed by Tenant to Landlord if such requirement applies to the Leased
Premises or included in Operating Cost if the requirement applies to the
Building generally.

 

4.08. Entry for Repairs and Leasing. After reasonable notice (but not more than
two (2) Business Days notice (excluding the day such notice is given), except in
emergencies, when no such notice shall be required), Landlord, its agents and
representatives, shall have the right to enter the Leased Premises to inspect
the same, to exercise such rights as may be permitted hereunder, to make repairs
to the Building or alterations required for the Building or other tenant spaces
therein, to deal with emergencies, or to exhibit the Leased Premises to
prospective tenants (during the last two (2) years of the Term), purchasers,
encumbrancers or others, or for any other purpose as Landlord may deem necessary
or desirable; provided, however, that Landlord shall use reasonable efforts not
to unreasonably interfere with Tenant’s business operations. Tenant shall not be
entitled to any abatement of Rent by reason of the exercise of any such right of
entry.

 

29



--------------------------------------------------------------------------------

4.09. No Nuisance. Tenant shall conduct its business and control its agents,
employees, invitees and visitors in such manner as not to create any nuisance,
or unreasonably interfere with or disturb any other tenant or Landlord in its
operation of the Building.

 

4.10. Subordination. This Lease and the rights of Tenant hereunder shall be
subject and subordinate to any Mortgage, and to any and all advances made
thereunder, interest thereon or costs incurred in connection therewith, so long
as in connection therewith the holder of any such Mortgage and Tenant shall have
executed an agreement in commercially reasonable form and substance (with due
weight being given to the amount of space then being leased by Tenant) which
provides, inter alia, (i) that so long as this Lease is in full force and effect
and there exists no Event of Default hereunder, Tenant’s rights under this Lease
shall not be disturbed by reason of such subordination or by reason of
foreclosure of such Mortgage, or exercise of the statutory power of sale, or
receipt of a deed in lieu of foreclosure, and (ii) that Tenant shall attorn to
the holder or the purchaser at any such sale or foreclosure or the grantee of
any such deed. Until the holder of such Mortgage shall enter into actual
possession of the Leased Premises, such holder shall not be liable to perform
any of the obligations of Landlord hereunder. In the event of attornment by
Tenant pursuant to the provisions of this Section 4.10, this Lease shall
continue in full force and effect as a direct lease between such mortgagee,
purchaser or grantee, as a successor landlord, and Tenant, upon all the terms,
conditions and covenants set forth herein (including, without limitation, the
obligation of Landlord to provide Basic Services pursuant to Section 3.01(a)),
except that such mortgagee, purchaser or grantee (unless formerly the Landlord
under this Lease) shall not be (a) bound by any payment of Rent for more than
one month in advance; (b) bound by any amendment or modification of this Lease
made without the consent of the holder of the Mortgage; (c) liable in any way to
Tenant for any act or omission, neglect or default on the part of Landlord under
this Lease, (d) obligated to perform any tenant improvements to be done by
Landlord in the Leased Premises, or (e) subject to any counterclaim or set-off
which theretofore accrued to Tenant against Landlord. Without the consent of
Tenant, the holder of any such Mortgage shall have the right to elect to be
subject and subordinate to this Lease, such subordination to be effective upon
such terms and conditions as such holder may direct which are consistent with
the provisions hereof.

 

4.11. Estoppel Certificate. At Landlord’s request, Tenant shall execute,
acknowledge and deliver (within ten (10) Business Days after Tenant receives any
such request) estoppel certificates on a form specified by Landlord, addressed
to (i) any mortgagee or prospective mortgagee of Landlord or (ii) any purchaser
or prospective purchaser of all or any portion of, or interest in the Building,
certifying as to such facts (if true) and agreeing to such notice provisions and
other matters as such mortgagee(s) or purchaser(s) may reasonably require;
provided, however, that in, no event shall any such estoppel certificate require
an amendment of the provisions hereof or otherwise affect or abridge Tenant’s
rights hereunder. At Tenant’s request, Landlord shall execute, acknowledge and
deliver (within ten (10) Business Days after Landlord receives any such request)
an estoppel certificate certifying (a) that this Lease is in full force and
effect, or is in full force and effect as modified and stating any
modifications, (b) whether or not, to the best of Landlord’s knowledge, Tenant
is in default hereunder, and (c) such other matters as Tenant may reasonably
request. All requests for estoppel certificates pursuant to this Section 4.11,
whether by Landlord or Tenant, shall specifically reference this Section 4.11
and the ten (10) Business Day period set forth herein.

 

30



--------------------------------------------------------------------------------

4.12. Tenant’s Remedies. Tenant shall look solely to Landlord’s interest in the
Building for recovery of any judgment from Landlord. Notwithstanding the
foregoing, in the event Landlord intends (whether or not voluntarily) to
transfer its interest in the Building, Landlord shall notify Tenant of such
intended transfer (“Landlord’s Transfer Notice”), exercising reasonable efforts
to do so on the date which is thirty (30) days prior to the date of closing, but
in any event no later than the date of closing. With respect to any claim which
Tenant knows it may then have against Landlord which is set forth in a notice
given to Landlord within thirty (30) days of Landlord’s Transfer Notice (the
“Initial Claim Period”), or, with respect to claims Tenant becomes aware of
after the date Landlord’s Transfer Notice is given and which are set forth in a
notice given to Landlord during the period from the date upon which Landlord’s
Transfer Notice is given to the date of closing (the “Extra Claim Period”),
Landlord’s liability for any such claim shall not be limited to Landlord’s
interest in the Building, but may also be satisfied out of the proceeds of such
transfer, net of all reasonable costs incurred in connection with such transfer
(but not out of any other assets of Landlord). In the event Tenant fails to give
such notice to Landlord within said Initial Claim Period or Extra Claim Period,
as the case may be, Tenant shall be deemed to have waived the rights granted
with respect to such claims under this Section 4.12. In the event of any
transfer by Landlord of its interest in the Building to an affiliate with the
intent to hinder, delay or defraud Tenant with respect to such claim, then
notwithstanding such transfer and the provisions of Section 8.03 to the
contrary, Tenant shall be entitled to look to the Building for recovery of such
claim irrespective of the fact that Landlord shall have no further interest
therein. Landlord, its agents, its employees, and (if Landlord is a partnership
or joint venture) its partners, whether general or limited, or (if Landlord is a
corporation), its directors, officers, and shareholders, or (if Landlord is a
limited liability company), its members, manager, and officers, or (if Landlord
is a trust) its trustees and beneficiaries or shareholders, shall never be
personally liable for any such judgment. Any lien obtained to enforce any such
judgment and levy of execution thereon shall be subject and subordinate to any
Mortgage. Landlord shall not be deemed to be in default of any obligation
hereunder unless Tenant has given Landlord written notice of the alleged default
specifying the applicable provision of this Lease and the same remains uncured
after thirty days (or, except in cases of imminent risk to person or property,
such longer period as may be reasonably necessary to cure the same). In no event
shall Landlord be liable for consequential or indirect damages. In addition to
the other remedies provided in this Lease, Tenant shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease by Landlord or to a
decree compelling specific performance of any such covenants, conditions or
provisions. No termination remedy that is not expressly set forth in this Lease
for any breach or failure by Landlord to perform any obligation under this Lease
shall be implied or applicable as a matter of law.

 

4.13. Rules and Regulations. Tenant shall comply with the rules and regulations
for the Building attached as Exhibit C and such reasonable amendments thereto as
Landlord may adopt from time to time with prior notice to and consultation with
Tenant. Nothing contained in the Rules and Regulations shall preempt the rights
expressly granted to Tenant under this Lease. All rules and regulations shall be
enforced Building-wide in a nondiscriminatory manner.

 

4.14. Personal Property at Tenant’s Risk. All of Tenant’s Personal Property
shall be at the sole risk and hazard of Tenant, and if the whole or any part
thereof shall be destroyed or damaged by fire, water or otherwise, by the
leakage or bursting of water pipes, steam pipes or

 

31



--------------------------------------------------------------------------------

other pipes, or by theft or from any other cause, no part of said loss or damage
is to be charged to or be borne by Landlord, except Landlord shall in no event
be held harmless or exonerated for any liability to Tenant or to any other
person, for any injury, loss, damage or liability to the extent caused by the
negligence or willful misconduct of Landlord or any Landlord Responsible Party.

 

4.15. Payment of Landlord’s Expenses. Tenant shall pay, as Additional Rent, all
reasonable costs, including without limitation counsel and other fees incurred
by Landlord in connection with all requests by Tenant for consent or approval
hereunder (to the extent such costs are not ordinary and usual costs associated
with the ownership or management of the Building which are included as part of
the Operating Cost), and/or the successful enforcement by Landlord of any
obligation of Tenant under this Lease. Landlord agrees that any such costs
incurred by Landlord in connection with other tenants of the Building shall be
paid by such party and not by Tenant (except to the extent such costs are
ordinary and usual costs associated with the ownership or management of the
Building which are included as part of the Operating Cost).

 

4.16. Tenant’s Financial Condition. Within ten (10) business days after request
from Landlord from time to time in connection with a sale or refinancing of the
Property or any interest therein, Tenant shall deliver to Landlord Tenant’s
audited financial statements for the most recent fiscal year for which such
statements are available and, for the most recent four quarters not covered by
such statements, quarterly financial statements certified by Tenant’s chief
financial officer. Such financial statements may be delivered to Landlord’s
mortgages and lenders and prospective mortgagees, lenders and purchasers. All
financial statements shall be confidential (and, if requested by Tenant, shall
be delivered pursuant to a confidentiality agreement reasonably acceptable to
the parties) and shall be used only for the purposes set forth in this Lease.

 

4.17. Energy Conservation. Tenant agrees to cooperate with Landlord and to abide
by all Building regulations which Landlord may, from time to time, prescribe for
the proper functioning and protection of the heating, air-conditioning,
lighting, and electrical systems and in order to maximize the effect thereof and
to conserve heat, air-conditioning, and electricity. Notwithstanding anything to
the contrary in this Lease, Landlord may institute such policies, programs and
measures as may be in Landlord’s reasonable judgment necessary, required or
expedient for the conservation or preservation of energy or energy services, or
as may be necessary to comply with applicable codes, rules, regulations or
standards.

 

ARTICLE 5

 

CASUALTY AND EMINENT DOMAIN

 

5.01. Casualty Insurance. Landlord shall maintain, or cause to be maintained, a
policy or policies of insurance with the premiums thereon fully paid in advance,
issued by and binding upon an insurance company of good financial standing,
insuring the Building and the Project Common Areas against loss or damage by
fire or other insurable hazards and contingencies as are covered in the usual
standard extended coverage endorsement or all-risks endorsement, for one hundred
percent (100%) of the replacement cost of the Building and for ninety percent

 

32



--------------------------------------------------------------------------------

(90%) of the replacement cost of the Project Common Areas (excluding, however,
the foundation and footings of the Building and a reasonable deductible);
provided, that Landlord shall not be obligated to insure any of Tenant’s
Personal Property, or any Tenant Improvements in excess of the Building Standard
Improvements. If the annual premiums charged Landlord for such casualty
insurance exceed the standard premium rates because the nature of Tenant’s
operations results in extra-hazardous exposure, then Tenant shall, upon receipt
of appropriate premium invoices, reimburse Landlord for such increases in
premium as Additional Rent. Landlord agrees that any such costs incurred by
Landlord in connection with other tenants of the Building shall not be included
as an Operating Cost, and shall not be charged to Tenant. Upon the request of
Tenant, Landlord shall provide Tenant with a certificate of such insurance. Any
such insurance may be maintained by Landlord under a blanket policy or policies;
provided, however, that the minimum amount of the total insurance afforded by
such blanket policy which shall be allocated to the Building and the Project
Common Areas and any sublimits of such policy allocable to the Building and the
Project Common Areas, shall be in amounts which shall not be less than the
amounts of insurance required hereunder and the protection afforded Landlord
under such policy shall be not less than that which would have been afforded
under a separate policy relating only to the Building and the Project Common
Areas and the certificate evidencing such insurance shall contain provisions
confirming the foregoing.

 

5.02. Liability Insurance. Landlord (with respect to the Building) and Tenant
(with respect to the Leased Premises and the Building) shall maintain or cause
to be maintained a policy or policies of comprehensive general liability
insurance with the premiums thereon fully paid in advance issued by and binding
upon an insurance company of good financial standing, such insurance to afford
minimum protection of not less than Three Million Dollars ($3,000,000.00) for
personal injury or death in any one occurrence and of not less than Five Hundred
Thousand Dollars ($500,000.00) for property damage in any one occurrence. Such
insurance shall be written on an occurrence basis and the coverages required to
be carried thereunder shall be extended to include blanket contractual
liability, personal injury liability (libel, slander, false arrest and wrongful
eviction), and broad form property damage liability. The insurance carried by
Tenant pursuant to this Section 5.02 shall specifically recognize the liability
assumed by Tenant under this Lease and shall provide that where insurance
coverage is provided under more than one policy, Tenant’s insurance is primary,
and any other insurance available to Landlord or any other named insured is
excess. Upon request of either party, the other party shall provide reasonable
evidence that the insurance required to be maintained hereunder is in full force
and effect (it being understood and agreed that the foregoing obligation to
provide evidence of insurance is in addition to any obligation to provide
certificates pursuant to Section 5.01 or Section 5.03).

 

5.03. Tenant’s Insurance.

 

  (a)

Tenant shall carry the comprehensive general liability insurance required by
Section 5.02 hereof and shall also carry fire and extended coverage insurance on
Tenant’s Personal Property in the Leased Premises in the amount of their full
replacement cost (subject only to a reasonable deductible and co-insurance
factor). In addition, Tenant shall maintain workers’ compensation insurance and
all such other insurance relating to Tenant’s use and occupancy of the Leased
Premises and the Building as

 

33



--------------------------------------------------------------------------------

 

may be required by applicable law. All such policies required to be carried by
Tenant hereunder and all evidence of insurance provided to Landlord shall be
issued by responsible, financially sound companies qualified to do business and
in good standing in the Commonwealth of Massachusetts and shall contain an
endorsement showing that Landlord, its managing agent, and each holder of a
Mortgage (disclosed in writing to Tenant) is included as an additional insured
(except as to workers compensation insurance), as its interests may appear and
an endorsement whereby the insurer agrees not to cancel or alter the policy
without at least thirty (30) days prior written notice to Landlord, to the
holder of such Mortgage and all other named insureds. Tenant shall, on or prior
to occupying any portion of the Leased Premises, deposit with Landlord
certificates of such insurance, and thereafter, on or prior to fifteen (15) days
before the expiration date of any coverage thereunder, shall deposit with
Landlord certificates evidencing the renewal of such policies. Any such
insurance may be maintained by Tenant under a blanket policy or policies;
provided, however, that the minimum amount of the total insurance afforded by
such blanket policy which shall be allocable to the Leased Premises and any
sublimits of such policy allocable to the Leased Premises, shall be in amounts
which shall not be less than the amounts of the insurance required hereunder,
and the protection afforded to Landlord and each holder of a Mortgage under such
policy shall be not less than that which would have been afforded under a
separate policy or policies relating only to the Leased Premises, and the
certificate evidencing such insurance shall contain provisions confirming the
foregoing.

 

  (b) In the event that Tenant fails to timely furnish Landlord evidence of the
insurance required to be provided by Tenant pursuant to Subsection (a) above,
and such failure shall continue for five (5) Business Days after notice thereof
from Landlord, Landlord shall be authorized (but not required) to procure such
coverage in the amounts stated with all costs thereof to be chargeable to Tenant
as Additional Rent, and payable by Tenant upon receipt of written invoice
therefor.

 

5.04. Indemnity and Exoneration. Except to the extent such indemnity or
exoneration is prohibited by law or as otherwise expressly provided in this
Lease,

 

  (a) Landlord shall not be liable to Tenant for injury to any person or any
loss or damage to any property or any inconvenience caused by (i) theft,
burglary or acts of unauthorized persons in or about the Building, or (ii) any
act of Force Majeure, any repair or alteration of any part of the Building, or
any failure to make any such repair, except in each case to the extent the same
is caused by the negligence or willful misconduct of Landlord or any Landlord
Responsible Party;

 

  (b)

Tenant shall indemnify Landlord and hold Landlord harmless of and from any and
all loss, cost, damage, injury or expense arising out of or related

 

34



--------------------------------------------------------------------------------

 

to claims of injury to or death of persons or damage to property occurring upon,
or resulting from the use or occupancy of, the Leased Premises or the Building
by Tenant, or resulting from activities of Tenant in or about the Leased
Premises or the Building, such indemnity to include, without limitation, the
obligation to provide all costs of defense against any such claims, except in
each case to the extent the same is caused by the negligence or willful
misconduct of Landlord or any Landlord Responsible Party;

 

  (c) Tenant shall hold and save Landlord harmless and indemnify Landlord of and
from any and all loss, cost, damage, injury or expense arising out of or in any
way related to claims for work or labor performed, materials or supplies
furnished to or at the request of Tenant or in connection with performance of
any work done for the account of Tenant in the Leased Premises or the Building,
such indemnity to include, without limitation, the obligation to provide all
costs of defense against any such claim; and

 

  (d) Landlord shall indemnify Tenant and hold Tenant harmless of and from any
loss, cost, damage, injury or expense incurred by Tenant in connection with
injury to or death of persons or damage to property occurring upon the Leased
Premises or the Building to the extent the same is caused by the negligence or
willful misconduct of Landlord or any Landlord Responsible Party, such indemnity
to include, without limitation, the obligation to provide all costs of defense
against any such claim; provided that Landlord shall not be responsible for any
noncompliance of Tenant Alterations.

 

5.05. Waiver of Subrogation Rights. Anything in this Lease to the contrary
notwithstanding, to the extent any claim is covered by casualty insurance, or
should be covered by any required casualty insurance, Landlord and Tenant each
waive all rights of recovery, claim, action or cause of action against the
other, its agents (including partners, both general and limited), officers,
directors, shareholders, members, trustees, beneficiaries, or employees, for any
loss or damage that may occur to the Leased Premises, or any improvements
thereto, to the Building or to any personal property of such party therein, by
reason of fire, the elements, or any other cause which are required to be
insured against under the terms of such insurance policies, or any other peril
which is in fact insured, regardless of cause or origin, including negligence of
the other party hereto, its agents, officers or employees; and each party
covenants that no insurer shall hold any right of subrogation against such other
party. Each party shall advise insurers of the foregoing and such waiver shall
be a part of each applicable policy maintained by Landlord and/or Tenant which
applies to the Leased Premises, any part of the Building or Tenant’s use and
occupancy of any part thereof; provided that this waiver shall be null and void
if the affected insurer refuses to consent to such waiver, and provided further
that all costs (if any) associated with obtaining insurer consent shall be borne
by the party benefited by such waiver, unless such party elects to waive the
benefit of such provision.

 

35



--------------------------------------------------------------------------------

5.06. Condemnation and Loss or Damage.

 

  (a) If all or any portion of the Leased Premises or the Building shall be
taken or condemned for any public purpose to such an extent as to render the
Leased Premises untenantable as reasonably determined by either Landlord or
Tenant, this Lease shall, at the option of either party (provided such option
shall be exercised by the giving of notice by the exercising party to the other
party within sixty (60) days from the date the exercising party has been
notified of such taking or condemnation) forthwith cease and terminate as of the
date of the taking. If this Lease is not terminated in accordance with the
provisions of this subparagraph (a), the Rent due shall be abated in proportion
to the portion of the Leased Premises so taken, and Landlord shall be obligated
to repair and restore the Leased Premises and/or the Building and shall proceed
diligently to do so; provided, however, that Landlord shall have no obligation
to incur costs to repair and restore the Leased Premises and/or the Building
which exceeds the amount of condemnation proceeds Landlord realizes or any
insurance proceeds which, as a result of such taking, Landlord realizes or would
have realized had Landlord procured the insurance required by Section 5.01, and
provided further Landlord shall have no obligation to repair and restore any
Tenant Alterations to the extent the same were paid for by Tenant. All proceeds
from any taking or condemnation of the Leased Premises shall belong to and be
paid to Landlord, and Tenant hereby assigns to Landlord its interest in said
proceeds, subject to the rights of any holder of any Mortgage; provided,
however, Tenant shall be entitled to any proceeds attributable to Tenant
Alterations to the extent the same were paid for by Tenant, and provided further
Landlord shall cooperate with Tenant if Tenant seeks to recover, at its cost and
expense, compensation for its moving expenses and personal property. In no event
shall any such recovery by Tenant have the effect of diminishing or delaying the
award payable to Landlord on account of any taking or condemnation.

 

  (b) In the event of a temporary taking of all or any portion of the Leased
Premises, the Rent due shall be abated in proportion to the portion of the
Leased Premises so taken. In such event, Landlord shall be obligated to .restore
the Building and the Leased Premises as may reasonably be required as a result
of such taking and shall proceed diligently to do so; provided, however, that
Landlord shall have no obligation to incur costs to repair and restore the
Leased Premises and/or the Building which exceeds the amount of condemnation
proceeds Landlord realizes or any insurance proceeds which Landlord realizes or
would have realized had Landlord procured the insurance required by
Section 5.01, and provided further Landlord shall have no obligation to repair
and restore any Tenant Alterations to the extent the same were paid for by
Tenant.

 

36



--------------------------------------------------------------------------------

5.07. Damage Due to Fire and Casualty. In the event of a fire or other casualty
in the Leased Premises, Tenant shall immediately give notice thereof to
Landlord. In the event of any fire or other casualty in the Building, the
following provisions shall apply:

 

  (a) Unless either Landlord or Tenant is entitled to terminate this Lease
pursuant to subparagraphs (b), (c) or (d) below, and this Lease is so
terminated, Landlord shall be obligated to repair and restore the Leased
Premises and/or the Building and shall proceed diligently to do so; provided,
however, that Landlord shall have no obligation to incur costs to repair and
restore the Leased Premises and/or the Building which exceed the amount of
insurance proceeds which Landlord realizes (or would have realized had Landlord
procured the insurance required by Section 5.01) for such purpose plus an amount
equal to (a) any deductible for such insurance and (b) with respect to the
Project Common Areas only, if one hundred percent (100%) replacement cost
coverage was not obtained with respect thereto, the difference between the
proceeds of the replacement cost insurance actually obtained and the proceeds
which would have been obtained from one hundred percent (100%) replacement cost
coverage.

 

  (b) If, at the time a fire or other casualty occurs, there remains less than
twenty-four (24) months in the Term, and if Landlord reasonably estimates that
upon completion of the repairs and restoration with substantially all damage
repaired, less than six (6) months will remain in the Term, Landlord shall,
within forty-five (45) days after the occurrence of the fire or other casualty,
give Tenant notice either (i) setting forth the reasons for Landlord’s
determination and eliminating from the Leased Premises, those full floors, if
any, which incurred substantial damage, or (ii) offering Tenant the option of
either (x) electing to eliminate from the Leased Premises those full floors
which incurred substantial damage, or (y) terminating this entire Lease by
notice to Landlord given during the thirty (30) day period following the date
Landlord’s notice is given.

 

  (c) Subject to the provisions of paragraph (b) above, if the damage caused by
such fire or other casualty renders untenantable either (i) fifty percent
(50%) or more of the Net Rentable Area of the Leased Premises, or
(ii) twenty-eight percent (28%) or more of the Net Rentable Area of the Office
Section (including some portion of the Office Section outside of the Leased
Premises) then, if:

 

  (x) such untenantable space cannot, in Landlord’s reasonable judgment, be made
tenantable with substantially all damage repaired within twelve (12) months of
the occurrence of the fire or other casualty, but can be so repaired or restored
within eighteen (18) months thereof, then

 

  (I)

if at least twelve (12) months will remain in the Term after completion of such
repair, Landlord shall give Tenant notice within forty-five (45) days after the
date of such fire or other casualty, following which Tenant shall, within thirty
(30) days of the date Landlord’s notice is given, give

 

37



--------------------------------------------------------------------------------

 

Landlord notice either (i) terminating this Lease, or (ii) electing not to
terminate this Lease; and

 

  (II) if less than twelve (12) months will remain in the Term after completion
of such repair, Landlord shall, within forty-five (45) days ,after the date of
such fire or other casualty, give Tenant notice (A) setting forth the reasons
for Landlord’s determination and, if all other leases in the Building are to be
terminated as a result thereof, terminating this Lease, (B) setting forth the
reasons for Landlord’s determination and, if all other leases in the Building
are not going to be terminated as a result thereof, eliminating from the Leased
Premises those full floors, if any, which incurred substantial damage, or
(C) offering Tenant the option of (m) electing to eliminate from the Leased
Premises those full floors which incurred substantial damage, or (n) terminating
this entire Lease by notice to Landlord given during the thirty (30) day period
following the date Landlord’s notice is given;

 

  (y) such untenantable space cannot, in Landlord’s reasonable judgment, be made
tenantable with substantially all damage repaired within eighteen (18) months of
the occurrence of the fire or other casualty, but at least seventy-five percent
(75%) of the Net Rentable Area of the Leased Premises is or can be made
tenantable with substantially all damage repaired within such eighteen
(18) month period, and at least twelve (12) months will remain in the Term after
completion of such repair, then Landlord shall notify Tenant within forty-five
(45) days after the date of such fire or other casualty, following which Tenant
shall, within thirty (30) days of the date Landlord’s notice is given, give
Landlord notice (i) electing to eliminate from the Leased Premises those full
floors which cannot be made tenantable within such eighteen (18) month period,
(ii) terminating this entire Lease, or (iii) electing not to terminate this
Lease; and

 

  (z)

notwithstanding the foregoing, (I) if at least seventy-five percent (75%) of the
Net Rentable Area of the Leased Premises cannot be made tenantable with
substantially all damage repaired within eighteen (18) months following the fire
or other casualty, or (II) even if at least seventy-five percent (75%) of the
Net Rentable Area of the Leased Premises can be made tenantable with
substantially all damage repaired within such eighteen (18) month period but
less than twelve (12) months will remain in the Term after the completion of
such repair, then Landlord shall notify Tenant within forty-five (45) days after
the date of the fire or other

 

38



--------------------------------------------------------------------------------

 

casualty, and either Landlord or Tenant may terminate this Lease within thirty
(30) days of the date Landlord’s notice is given.

 

  (d) If Landlord is obligated to restore the Leased Premises or the Building in
accordance with subparagraph (a) above, and Landlord has not commenced
restoration within six (6) months from the date of damage or destruction, Tenant
may terminate this Lease, such termination right to be exercised by notice to
Landlord within thirty (30) days after such right accrues.

 

  (e) During any period when Tenant’s use of the Leased Premises is materially
affected by damage or destruction, Gross Rent shall abate proportionately until
such time as the Leased Premises are made tenantable as reasonably determined by
Landlord and no portion of the Rent so abated shall be subject to subsequent
recapture, except from the proceeds of insurance policies maintained by Landlord
covering such lost Rent, if any.

 

  (f) The proceeds from any insurance paid by reason of damage to or destruction
of the Building or any part thereof, the Building Standard Improvements or any
other element, component or property insured by Landlord shall belong to and be
paid to Landlord, subject to the rights of the holder of any Mortgage, and
Tenant hereby assigns to Landlord any interest in said proceeds.

 

ARTICLE 6

 

DEFAULT

 

6.01. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” on the part of Tenant:

 

  (a) Nonpayment of Gross Rent. Failure to pay any regularly scheduled payment
of Gross Rent due and payable hereunder, upon the date when payment is due, such
failure continuing for a period of five (5) Business Days after notice of such
failure; provided, however, that Landlord shall not be required to provide such
notice more than twice during any consecutive twenty-four (24) month period
within the Term and the third and any subsequent such non-payment occurring
within the same twenty-four (24) month period shall constitute an Event of
Default without requirement of notice;

 

  (b) Nonpayment of Other Amounts. Failure to make any other payment due and
payable hereunder, upon the date when payment is due, such failure continuing
for a period of ten (10) Business Days after written notice of such failure;

 

39



--------------------------------------------------------------------------------

  (c) Other Obligations. Failure to perform any other obligation, agreement or
covenant under this Lease, other than those matters specified in Section 6.01(a)
or (b), such failure continuing for fifteen (15) Business Days after notice of
such failure (or such longer period as is reasonably necessary to remedy such
default, provided that Tenant shall within such fifteen (15) Business-Day period
have commenced such remedy and thereafter Tenant shall continuously and
diligently pursue such remedy at all times until such default is cured);

 

  (d) Abandonment. Abandonment of more than 40,000 square feet of Net Rentable
Area of the Leased Premises during the Term, unless, within ten (10) days after
such abandonment, Tenant shall have indicated an intention to itself to reoccupy
the entire Leased Premises within one hundred and twenty (120) days (or if such
reoccupancy shall include occupancy by subtenants or assignees in accordance
with Section 4.05 hereof, within one hundred and eighty (180) days), or the
failure of Tenant to so reoccupy the entire Leased Premises within said one
hundred and twenty (120) day period (or, in the case of occupancy by subtenants
or assignees, within said one hundred and eighty (180) day period). Tenant shall
be deemed to have abandoned the Leased Premises if the Leased Premises remain
substantially vacant or unoccupied to an extent that might reasonably jeopardize
the validity of insurance coverage thereon;

 

  (e) General Assignment. A general assignment by Tenant for the benefit of
creditors;

 

  (f) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant,
or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged or unstayed for a period of one
hundred and eighty (180) days. In the event that under applicable law the
trustee in bankruptcy or Tenant has the right to affirm this Lease and continue
to perform the obligations of Tenant hereunder, such trustee or Tenant shall, in
such time period as may be permitted by the bankruptcy court having
jurisdiction, cure all defaults of Tenant hereunder outstanding as of the date
of the affirmance of this Lease and provide to Landlord such adequate assurances
as may reasonably be necessary to ensure Landlord of the continued performance
of Tenant’s obligations under this Lease;

 

  (g) Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Leased Premises, if such
receivership remains undissolved for a period of ninety (90) days after creation
thereof;

 

  (h) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Leased Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ninety
(90) days after the levy thereof;

 

40



--------------------------------------------------------------------------------

  (i) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding or, if
within one hundred and eighty (180) days after the commencement of any
proceeding against Tenant seeking any reorganization, or arrangement,
composition, readjustment, liquidation; dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed.

 

For so long as (1) the landlord under the 222 Berkeley Lease and the Landlord
under the 500 Boylston Lease are the same entity or Affiliates (as defined
below) and (2) the tenant under the 222 Berkeley Lease and the Tenant under the
500 Boylston Lease are the same entity or Affiliates (as defined below), any
event of default by the tenant under the 222 Berkeley Lease (continuing beyond
any applicable notice and cure period) shall constitute an Event of Default by
Tenant under the 500 Boylston Lease without further notice or cure period, and
any Event of Default by Tenant under the 500 Boylston Lease (continuing beyond
any applicable notice and cure period) shall constitute an event of default by
the tenant under the 222 Berkeley Lease without further notice or cure period.
“Affiliates”, as used herein, shall mean any entity that controls, is controlled
by, or is under common control with the subject entity, and “control” (and like
terms) shall mean fifty percent (50%) or more of the direct or indirect
beneficial ownership or voting interests in the entities. As of the date hereof,
the Landlord under the 222 Berkeley Lease and the landlord under the 500
Boylston Lease are Affiliates, and Tenant is the tenant under both the 222
Berkeley Lease and the 500 Boylston Lease.

 

6.02. Remedies upon Default.

 

  (a) If an Event of Default occurs, Landlord shall have the right, with or
without notice or demand, immediately to terminate this Lease, and at any time
thereafter recover possession of the Leased Premises or any part thereof and
expel and remove therefrom Tenant and any other person occupying the same, by
any lawful means, and again repossess and enjoy the Leased Premises without
prejudice to any of the remedies that Landlord may have under this Lease, or at
law or equity by reason of Tenant’s default or of such termination. In no event
shall Tenant be liable for consequential or indirect damages, it being agreed
that the damages expressly set forth in this Article 6 and Section 8.01 shall be
deemed to be direct damages and not consequential or indirect damages.

 

  (b)

Even though an Event of Default shall have occurred pursuant to Section 6.01,
this Lease shall continue in effect and Tenant shall have the right to cure any
such Event of Default for so long as Landlord does not terminate this Lease
under Section 6.02(a) hereof, and Landlord may enforce all of its rights and
remedies under this Lease, including, without limitation, the right to recover
Rent as it becomes due. Acts of maintenance,

 

41



--------------------------------------------------------------------------------

 

preservation or efforts to lease the Leased Premises or the appointment of a
receiver upon application of Landlord to protect Landlord’s interest under this
Lease shall not constitute an election to terminate the Lease.

 

6.03. Damages upon Termination. Should Landlord terminate this Lease pursuant to
the provisions of Section 6.02(a) hereof, in addition to any other rights and
remedies to which Landlord may be entitled under applicable law, Landlord shall
be entitled to recover from Tenant: (i) the worth at the time of award of the
unpaid Rent and other amounts which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that the Tenant proves could have been reasonably
.avoided; (iii) the worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the rental
value of the Leased Premises for the balance of the Term, taking into account
reasonable projections of vacancy and the time required to re-lease the Leased
Premises of at least six months; and (iv) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease. Tenant further covenants, as an
additional cumulative obligation after any such termination to punctually pay to
Landlord all sums and perform all obligations which Tenant covenants in this
Lease to pay and to perform, as if this Lease had not been terminated, whether
or not such obligations arose prior to, concurrent with or after such
termination. In calculating the amounts to be paid by Tenant pursuant to the
immediately preceding sentence, Tenant shall be credited with any amount paid to
Landlord pursuant to the first sentence of this Section 6.03, and also with the
net proceeds of any rent obtained by Landlord by reletting the Leased Premises
through the time of award, after deducting all Landlord’s expenses in connection
with such reletting, including, without limitation, all repossession costs,
brokerage commissions, fees for legal services and expenses of preparing the
Leased Premises for reletting, it being agreed by Tenant that Landlord may
(x) relet the Leased Premises or any part thereof for a term or terms which may
at Landlord’s option be equal or less than or exceed the period which would
otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in its exercise of business judgment
considers advisable or necessary to relet the same and (y) make such
alterations, repairs and decorations in the Leased Premises and the Building as
Landlord in its sole judgment considers advisable or necessary to relet the
same, and no action of Landlord in accordance with the foregoing or failure to
relet or collect rent under Landlord’s reletting of the Premises shall operate
or be construed to release or reduce Tenant’s liability as aforesaid unless and
to the extent Tenant proves such failure could reasonably have been avoided. Any
obligation imposed by law upon Landlord to relet the Leased Premises shall be
subject to Landlord’s right to lease the Leased Premises to high quality
tenants, to develop the Building in a harmonious manner with an appropriate mix
of uses, tenants, floor areas and terms of tenancies, and the like, and to first
lease otherwise available space in the Building to prospective tenants. The
“time of award” shall refer to such time as (I) Tenant shall, as a settlement of
the amounts due pursuant to this Section 6.03, pay to Landlord such sums
pursuant to a written agreement in form and substance satisfactory to Landlord,
or (II) the date on which a judgment shall be entered in a court of competent
jurisdiction to the effect that Tenant shall pay Landlord the amounts due and
owing pursuant to this Section 6.03. The “worth at the time of award” of the
amounts referred to in (i) and (ii) shall mean such amounts together with
interest at the lesser of eighteen percent (18%) per annum or the maximum rate
allowed by law. The “worth at the time of award” of the amount referred to in
(iii) shall mean such amounts as

 

42



--------------------------------------------------------------------------------

computed by reference to competent appraisal evidence or the formula prescribed
by and using the lowest discount rate utilized by commercial appraisers in
calculating such amounts for such purpose.

 

6.04. Computation of Rent for Purposes of Default. For purposes of computing
unpaid Rent which would have accrued and become .payable under this Lease for
the balance of the Term pursuant to the provisions of Section 6.03, unpaid Rent
shall consist of the sum of:

 

  (a) the total Net Rent for the balance of the Term, plus

 

  (b) a computation of the Operating Cost and Impositions for the balance of the
Term, the assumed Operating Cost for the calendar year of the default and each
future calendar year in the Term to be equal to the Operating Cost for the
calendar year prior to the year in which the default occurs compounded at a per
annum rate equal to the mean average rate of inflation for the preceding five
(5) calendar years as determined by the United States Department of Labor,
Bureau of Labor Statistics Consumer Price Index (All Urban Consumers, All Items,
1982-1984 equals 100). If such Index is discontinued or revised, the average
rate of inflation shall be determined by reference to the index designated as
the successor or substitute index by the government of the United States.

 

6.05. Rights of Landlord in Bankruptcy. Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove for and obtain in proceedings
for bankruptcy or insolvency, by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater, equal to, or less than the amount
of the loss or damages referred to in this Article 6.

 

6.06. Interest on Late Payments. In addition to its other remedies, Landlord
shall have the right to add to the amount of any payment required to be make by
Tenant hereunder, and which is not paid on or before the date the same is due,
interest on all unpaid payments at the rate of six percent (6%) per annum over
the Prime Rate of interest, for so long as the delinquency remains outstanding ,
the parties agreeing that Landlord’s damage by virtue of such delinquencies
would be difficult to compute and the amount stated herein represents a
reasonable estimate thereof. All such interest charges shall be due upon demand
by Landlord. Tenant shall reimburse Landlord for all costs and expenses
(including reasonable attorneys’ fees) incurred by Landlord to recover the
interest charges due hereunder.

 

ARTICLE 7

 

APPRAISAL

 

7.01. Appraisal of Fair Market Net Rent. In the event that Tenant disputes the
amount claimed by Landlord as Fair Market Net Rent, and such dispute cannot be
resolved by mutual agreement, the dispute shall be submitted to the appraisal
process hereinafter set forth. The

 

43



--------------------------------------------------------------------------------

amount of Fair Market Net Rent determined pursuant to such appraisal process
shall be final and binding between the parties. The appraisal process shall be
conducted as follows:

 

  (a) Tenant shall make demand for appraisal in writing within thirty (30) days
after service of Landlord’s determination of Fair Market Net Rent given under
Section 9.02 or otherwise under this Lease, specifying therein the name and
address of the person to act as the appraiser on its behalf. The appraiser shall
be a real estate appraiser with at least ten (10) years’ experience in the
leasing or appraisal of first-class commercial office space (with at least five
(5) years-experience in Boston) and a qualified member of the American Institute
of Real Estate Appraisers, or any successor of such Institute (or if such
organization or successor shall no longer be in existence, a recognized national
association or institute of land appraisers). Failure on the part of the Tenant
to make a timely and proper demand for such appraisal shall constitute a waiver
of the right thereto. Within ten (10) Business Days after the service of the
demand for appraisal, Landlord shall give notice to Tenant, specifying the name
and address of the person designated by Landlord to act as appraiser on its
behalf who shall be similarly qualified. If Landlord fails to notify Tenant of
the appointment of its appraiser, within or by the time above specified, then
the Tenant may thereafter send a second notice to Landlord indicating such
failure and requesting Landlord to appoint such an appraiser. If Landlord fails
to notify Tenant of the appointment of its appraiser within ten (10) Business
Days after the giving of such second notice by Tenant then the appraiser
appointed by Tenant shall be the sole appraiser to determine the issue.

 

  (b) In the event that two (2) appraisers are chosen pursuant to
Section 7.01(a) above, the appraisers so chosen shall meet within ten
(10) Business Days after the second appraiser is appointed and, if within ten
(10) Business Days after such first meeting the two appraisers shall be unable
to agree upon a determination of Fair Market Net Rent; they, themselves, shall
appoint a third appraiser, who shall be a competent and impartial person with
qualifications similar to those required of the first two appraisers. In the
event they are unable to agree upon such appointment within five (5) Business
Days after expiration of said ten (10) day period, the third appraiser shall be
selected by the parties themselves, if they can agree thereon, within a further
period of ten (10) Business Days. If the parties do not so agree, then either
party, on behalf of both, may request appointment of such a qualified person by
an officer of the American Arbitration Association in Boston. The three
(3) appraisers shall decide the dispute, if it has not previously been resolved,
by following the procedure set forth in Section 7.01(c) below.

 

  (c)

Where the issue cannot be resolved by agreement between the two appraisers
selected by Landlord and Tenant or settlement between the parties during the
course of the appraisal process, the issue shall be

 

44



--------------------------------------------------------------------------------

 

resolved by the three appraisers in accordance with the following procedure. The
appraiser selected by each of the parties shall each state in writing his
determination of the Fair Market Net Rent, supported by the reasons therefor,
with counterpart copies to each party. The appraisers shall arrange for a
simultaneous exchange of such proposed determinations. The role of the third
appraiser shall be to select which of the two proposed determinations most
closely approximates his own determination of Fair Market Net Rent. The third
appraiser shall have no right to propose a middle ground or any modification of
either of the two proposed determinations. The determination he chooses as most
closely approximating his determination shall constitute the decision of the
appraisers and be final and binding upon the parties. This provision for
determination by appraisal shall be specifically enforceable to the extent such
remedies are available under applicable law, and any determination hereunder
shall be final and binding upon the parties hereto, and either party shall have
the right to enter judgment thereon, unless otherwise provided by applicable
law. If a determination of Fair Market Net Rent is to be made pursuant to this
Section 7.01, Landlord and Tenant shall each pay for the fees and disbursements
of any appraiser appointed by it and shall share equally in the fees and
expenses of any third appraiser.

 

  (d) In the event of a failure, refusal or inability of any appraiser to act,
his successor shall be appointed by him, but in the case of the third appraiser,
his successor shall be appointed in the same manner as provided for appointment
of the third appraiser.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.01. Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay for each month or portion thereof of the holdover tenancy holdover rent at
the rate of twice the rate of Gross Rent which Tenant was obligated to pay for
the month or portion thereof immediately preceding the end of the Term together
with such other amounts as may become due hereunder. No holding over by Tenant
after the Term or Extended Term shall operate to extend the Term. In the event
of any unauthorized holding over, Landlord may give notice to Tenant of such
holdover, and, if Landlord gives such notice to Tenant, Tenant shall indemnify
Landlord (i) against all claims for damages by any other tenant to whom Landlord
may have leased all or any part of the Leased Premises covered hereby effective
upon the termination of this Lease, and (ii) for all other losses, costs and
expenses, including reasonable attorneys’ fees, incurred by Landlord by reason
of such holding over. Landlord shall include in its notice to Tenant hereunder
an estimate of the damages which Landlord reasonably anticipates suffering in
the six (6) months following such notice as a result of Tenant’s holdover, but
such indemnity shall be effective whether or not any of the damages actually
suffered by Landlord were set forth in Landlord’s notice to Tenant and shall not
in any manner be limited to Landlord’s failure to list any such damage in its
notice to Tenant so long as Landlord was reasonable in furnishing Tenant

 

45



--------------------------------------------------------------------------------

its estimate. Any holding over with the consent of Landlord in writing shall
thereafter constitute a lease from month to month subject to the terms hereof.

 

8.02. Amendments and Modifications. This Lease may not be altered, changed or
amended, except by an instrument in writing signed by both parties hereto. If in
connection with obtaining financing for the Building, a bank, insurance company,
pension trust or other institutional lender shall request modifications to this
Lease as a condition to such financing, Tenant shall promptly consider such
requests, shall give serious consideration to all reasonable requests, and, if
Tenant shall not consent to any such request, shall set forth in writing the
reasons for its refusal to do so. No modification which would increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created shall be deemed a reasonable request.

 

8.03. Transfers by Landlord. Landlord shall have the right to transfer and
assign all of its rights and obligations hereunder in the Building, and in such
event and upon such transfer, no further liability or obligations shall
thereafter accrue for obligations arising after such transfer or assignment
against such party as Landlord hereunder. No owner of the Leased Premises shall
be liable under this Lease except for breaches of Landlord’s obligations
occurring while such person is the owner of the Leased Premises.

 

8.04. Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the fullest extent permitted by law.

 

8.05. Notices. All notices, demands, consents and approvals which may be or are
required to be given by either party to the other hereunder shall be in writing
and shall be deemed to have been fully given (a) in the case of Landlord, when
personally delivered to the Landlord at the address specified for Landlord on
the Basic Lease Information Sheet, and in the case of Tenant, when two (2) of
the same are personally delivered to the Tenant addressed “Attention: General
Counsel” and to the Tenant addressed “Attention: Vice President of Real Estate”,
both at the address specified for Tenant on the Basic Lease Information Sheet
(provided, however, that in the case of any notice by Landlord to Tenant
regarding a lien pursuant to Section 4.06 or regarding an Event of Default
pursuant to Section 6.01, such notice shall state “NOTICE OF LIEN” or “NOTICE OF
DEFAULT”, respectively, in boldfaced capital letters), or (b) when deposited
with a recognized overnight delivery service which furnishes receipts of
delivery in the ordinary course of its business, in the case of Landlord, at the
address specified for Landlord on the Basic Lease Information Sheet, and in the
case of Tenant, addressed “Attention: General Counsel” and “Attention: Vice
President of Real Estate”, both at the address specified for Tenant on the Basic
Lease Information Sheet (provided, however, that in the case of any notice by
Landlord to Tenant regarding a lien pursuant to Section 4.06 or regarding an
Event of Default pursuant to Section 6.01, such notice shall state “NOTICE OF
LIEN” or “NOTICE OF DEFAULT”, respectively, in boldfaced capital letters). Any
party may, from time to time, designate a new address for delivery, for purposes
of this notice provision, by notice given at least fifteen (15) days in advance
in accordance herewith of such new address.

 

46



--------------------------------------------------------------------------------

8.06. No Joint Venture. This Lease shall not be deemed or construed to create or
establish any relationship of partnership or joint venture or similar
relationship or arrangement between Landlord and Tenant hereunder.

 

8.07. Successors and Assigns. This Lease shall be binding upon and inure. to the
benefit of Landlord, its successors and assigns (subject to the provisions
hereof, including, but without limitation, Section 8.03); and shall be binding
upon and, subject to the provisions of Section 4.05 hereof, inure to the benefit
of Tenant, its successors, and assigns.

 

8.08. Applicable Law. All rights and remedies of Landlord and Tenant under this
Lease shall be construed and enforced according to the laws of the Commonwealth
of Massachusetts.

 

8.09. Time of the Essence. Time is of the essence of each and every covenant
herein contained.

 

8.10. Submission Not an Option. The submission of this Lease for examination
does not constitute a reservation of or option for the Leased Premises or an
offer to lease, it being understood and agreed that neither Landlord nor Tenant
shall be legally bound with respect to the leasing of the Leased Premises unless
and until this Lease has been executed and delivered by both Landlord and
Tenant.

 

8.11. Brokerage. Tenant and Landlord each warrant to the other that it has had
no dealings with any broker or agent in connection with this Lease other than
McCall & Almy, Inc., and each covenants to defend (with counsel reasonably
approved by the other party), hold harmless and indemnify the other party from
and against any and all costs, expense or liability for any compensation,
commission and charges claimed by any broker or agent arising out of the
warranting party’s dealings in connection with this Lease or the negotiation
thereof. The fee for the brokers referred to above shall be paid by Landlord
pursuant to a separate agreement.

 

8.12. Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant
hereunder, Tenant’s use or occupancy of the Leased Premises, and/ or any claim
of injury or damages.

 

8.13. All Agreements Contained. This Lease contains all of the agreements of the
parties with respect to the subject matter hereof and supersedes all prior
dealings between them with respect to such subject matter.

 

8.14. Cumulative Remedies. The specific remedies to which Landlord may resort
under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
of this Lease. In addition to the other remedies provided in this Lease,
Landlord and Tenant shall each be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or

 

47



--------------------------------------------------------------------------------

provisions of this Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.

 

8.15. Failure to Enforce. The failure of Landlord or Tenant to declare any
default upon its occurrence or to seek redress for any default of, or to insist
upon strict performance of, any covenant or condition of this Lease, shall not
be deemed a waiver of such default, nor prevent a subsequent act which would
have originally constituted a default from having all the force and effect of
the original default. The failure of the Landlord to enforce any of the rules
and regulations applicable to the Building against any other tenant in the
Building shall not be deemed a waiver of any such rules or regulations,
provided, however, that Landlord shall not enforce such rules and regulations in
a discriminatory manner. The receipt by Landlord of Rent with knowledge of the
breach of any covenant of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver shall be in writing and signed by Landlord. No
consent or waiver, express or implied, by Landlord or Tenant to any breach of
any agreement or duty shall be construed as a waiver or consent to or of any
other breach of the same or any other agreement or duty. Unless Landlord
otherwise notifies Tenant in writing, no acceptance by Landlord of a lesser sum
than all Gross Rent and other charges then due shall be applied or deemed to be
applied except as follows: first, to charges due under Section 6.06; and second,
to the installments of Gross Rent and other charges most recently due. No
endorsement or statement by Tenant on or accompanying any check or payment shall
alter the application of such check or payment as set forth above. No such
endorsement or statement shall be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of all amounts due or pursue any other remedy provided in
this Lease. The delivery of keys to Landlord or to Landlord’s managing agent
shall not operate as a termination of this Lease or a surrender of the Leased
Premises.

 

8.16. Notice of Lease; Other Notices and Agreements. Tenant agrees not to record
this Lease, but on the request of either party hereto, both parties hereto shall
execute and deliver (i) a notice of this Lease in form appropriate for recording
and .registration, (ii) an agreement setting forth the Term Commencement Date,
(iii) a notice in form appropriate for recording and registration of any
amendment of this Lease, (iv) as reasonably requested by any holder of a
Mortgage, an agreement by Tenant to make payments and give notices to whatever
individual or entity shall be designated by Landlord for receiving any such
notice or payment and to comply with the provisions of any assignment of rents
granted to the holder of any Mortgage, and (v) if this Lease is terminated
before the expiration of the Term, an instrument in form appropriate for
recording and registration pursuant to which Tenant acknowledges the date of
termination.

 

8.17. Hiring Practices. Tenant covenants that Tenant shall comply with all laws,
ordinances, regulations and orders referenced in Section 12.01 of the Amended
and Restated Sale and Construction Agreement by and among the City of Boston,
the Boston Redevelopment Authority, New England Mutual Life Insurance Company
and Gerald D. Hines Interests, Inc. dated April 15, 1986, recorded with the
Suffolk Registry of Deeds in took 12515, Page 78. Notwithstanding any other
provision of this Lease, Landlord shall have no right to terminate this Lease by
reason of Tenant’s breach of this covenant, but Tenant shall in good faith make
reasonable efforts to cure any breach of this covenant after notice to Tenant
from any public agency, authority or other instrumentality with jurisdiction to
enforce any such laws, ordinances,

 

48



--------------------------------------------------------------------------------

regulations or orders that Tenant has failed to so comply, or after notice to
Tenant from Landlord that Landlord has received notice from any such public
agency, authority or other instrumentality that Tenant has failed to so comply,
provided that Tenant may in good faith challenge any assertion by a public
agency, authority or other instrumentality that Tenant has failed to so comply
or the validity or enforceability of any such laws, ordinances, regulations or
orders.

 

8.18. Tenant’s Authorized Representative. Tenant designates the person named
from time to time as Tenant’s Authorized Representative to take all acts of
Tenant hereunder. Landlord may rely on the acts of such Tenant’s Authorized
Representative without further inquiry or evidence of authority. Tenant’s
Authorized Representative shall be the person so designated in Basic Lease
Information and such successors as may be named from time to time by the then
current Tenant’s Authorized Representative or by Tenant’s president.

 

8.19. Assignment of Rents. If at any time Landlord assigns this Lease or the
rents payable hereunder to the holder of any Mortgage, whether such assignment
is conditional in nature or otherwise, (i) such assignment to the Mortgagee
shall not be deemed an assumption by the Mortgagee of any obligations of
Landlord hereunder unless such Mortgagee shall, by written notice to Tenant,
specifically otherwise elect; (ii) except as aforesaid, the Mortgagee shall be
treated as having assumed Landlord’s obligations hereunder (subject to
Section 4.12) only upon foreclosure of its mortgage (or voluntary conveyance by
deed in lieu thereof) and the taking of possession of the Leased Premises from
and after foreclosure and, with respect to obligations regarding return of any
security deposit, only upon receipt of the funds constituting such security
deposit; and (iii) if Tenant alleges that Landlord is in default under this
Lease, Tenant shall give the Mortgagee a copy of any notice of default served
upon Landlord and, if Landlord fails to cure such default within the time
provided herein or by law or such additional time as may be provided in such
notice to Landlord, the Mortgagee shall have thirty (30) days after the end of
Landlord’s cure period to cure such default (or such additional time as may be
necessary to cure such default, if within such thirty day period the Mortgagee
has commenced and is diligently pursuing the remedies necessary to effect such
cure), in which event Tenant shall have no right with respect to such default
while such remedies are being diligently pursued by the Mortgagee.

 

ARTICLE 9

 

OPTION TO EXTEND THE TERM

 

9.01. Grant and Exercise of Option to Extend. Tenant shall have the option (the
“Extension Option”) to extend the Term for the entire Leased Premises beyond the
end of the Extended Term for one additional ten (10) year period (the “Second
Extended Term”), subject to the terms and conditions of this Article 9. If
Tenant desires to exercise the Extension Option, then Tenant shall, on or before
the date that is twenty-four (24) months prior to the last day of the Extended
Term (the “Exercise Deadline”), give Landlord notice of Tenant’s election to
extend the Term for the Second Extended Term (“Tenant’s Exercise Notice”). Time
is of the essence for Tenant to timely deliver the Tenant’s Exercise Notice by
the date required hereunder. If Tenant does not timely deliver the Tenant’s
Exercise Notice, Tenant shall be deemed to have irrevocably waived the Extension
Option, and the Term shall end on the last day of the Extended Term (i.e.,
February 28, 2017). Notwithstanding anything to the contrary herein, Tenant’s

 

49



--------------------------------------------------------------------------------

Extension Option shall, at Landlord’s election, be void if, as of the Exercise
Deadline (i) there exists an Event of Default or a condition as to which Tenant
has received notice, which, with the passage of time, would constitute an Event
of Default (unless Tenant commences to cure such condition prior to the
occurrence of an Event of Default as a result thereof and thereafter
continuously and diligently pursues such cure to completion), or (ii) Tenant has
assigned the Lease to any party (other than a Tenant Affiliate) or does not
occupy for its own uses (or for use by a Tenant Affiliate) at least 75% of the
Net Rentable Area of the Leased Premises, or (iii) Tenant does not have the
Required Credit Rating (as defined below). Tenant shall provide Landlord with
evidence that it has the Required Credit Rating.

 

9.02. Surrender Option for 18th Floor Space. If the 18th Floor Space shall not
have previously been removed from the Leased Premises pursuant to the Swap
Option under Article 10 or the Contraction Option under Section 12.02, Tenant
shall have the right (the “Surrender Option”), to be exercised by Tenant’s
statement in Tenant’s Exercise Notice, to exclude the 18th Floor Space from the
Leased Premises for the Second Extended Term. If Tenant shall timely fail to
exercise the Surrender Option in Tenant’s Exercise Notice, the Surrender Option
shall be deemed waived and shall be of no further force or effect. If Tenant
exercises the Surrender Option, then upon the expiration of the Extended Term
(i.e., February 28, 2017), the Leased Premises shall cease to include the 18th
Floor Space, and Tenant shall vacate and surrender the 18th Floor Space in the
condition required under the Lease. Any failure by Tenant to timely surrender
and vacate the 18th Floor Space to Landlord on or before such date shall
constitute a holdover as to which the provisions of Section 8.01 of the Lease
shall apply as though such Section referred solely to the 18th Floor Space. If
Tenant shall timely and validly exercise the Surrender Option in accordance with
this Section 9.02, the foregoing changes in the Leased Premises shall be
self-operative without the need for further action by the parties, but in
confirmation thereof the parties shall execute and deliver an amendment to the
Lease confirming the exercise of the Surrender Option for the 18th Floor Space,
the deletion of the 18th Floor Space from the Leased Premises (including in
Exhibit A), and a restatement of the remaining Net Rentable Area of the Leased
Premises, and the Tenant’s Proportionate Share, all reflecting the remaining
Leased Premises as of the commencement of the Second Extended Term.

 

9.03. Rent During Second Extended Term. The Net Rent for the Leased Premises
during the Second Extended Term shall be the Fair Market Net Rent for the Leased
Premises for the Second Extended Term. The Fair Market Net Rent shall be
determined by Landlord with notice given to Tenant no later than one hundred and
twenty (120) days prior to the commencement of the Second Extended Term subject
to the Tenant’s right to demand appraisal pursuant to the provisions of
Section 7.01. Failure on the part of the Landlord to give such notice in a
timely manner shall not vitiate the right to require an adjustment of the Net
Rent, but within thirty (30) days after the determination of the Net Rent for
the Second Extended Term the parties shall make appropriate adjustments (if any)
for any underpayment or overpayment retroactive to the commencement of the
Second Extended Term. Failure on the part of Tenant to demand appraisal within
thirty (30) days after receipt of notice from Landlord of Landlord’s
determination of Fair Market Net Rent shall constitute a waiver of Tenant’s
right to demand appraisal, and shall bind Tenant to the Fair Market Net Rent as
determined by Landlord. If Tenant elects to exercise its right to demand
appraisal and if the appraisal process shall not have been concluded prior to
the Second Extended Term, then Landlord’s estimate of the Fair Market Net Rent
shall be temporarily applicable for purposes of determining Tenant’s obligation
to pay

 

50



--------------------------------------------------------------------------------

the Net Rent. However, once the new rate is in fact agreed upon or determined
pursuant to Section 7.01, if it is higher or lower than the rate paid by Tenant
during the period such rate should have been in effect, then Landlord or Tenant
(as the case may be) shall pay to the other party, within ten (10) days after
agreement upon or determination of the new rate, an amount sufficient to result
in Landlord’s having been paid rental at the new rate from the commencement of
the portion of the term during which such rate was to have been in effect,
together with the interest at the so-called Prime Rate of interest with respect
to any portion of such rent not paid when due because of the operation of this
paragraph, from the date payment was due to the date paid.

 

9.04. Lease Continues in Effect. From and after commencement of any Second
Extended Term hereunder, all of the other terms, covenants and conditions of
this Lease shall apply, and reference to the Term shall thereafter be deemed to
include the Second Extended Term, except that the Net Rent shall be revised by
an amendment to the Lease to reflect any adjustment in the Net Rent, and from
and after the commencement of the Second Extended Term, Tenant shall have no
further right to extend the Term.

 

ARTICLE 10

 

SWAP OPTION

 

10.01. The Swap. Tenant shall have the option (the “Swap Option”) to decrease
the leased premises under the 222 Berkeley Lease and increase the Leased
Premises under the 500 Boylston Lease, subject to and solely in accordance with
the terms expressly set forth in this Article 10. If Tenant wishes to exercise
the Swap Option, Tenant shall deliver notice of its exercise of the Swap Option
in a notice delivered to the 222 Berkeley Landlord and the 500 Boylston Landlord
on or before August 1, 2005 (the “Swap Exercise Notice”). Time is of the essence
in the timely exercise of the Swap Option. If Tenant fails to timely exercise
the Swap Option by such date strictly in accordance with this Section 10.01,
then Tenant shall be deemed to have irrevocably waived the Swap Option and this
Article 10 shall have no further force or effect. Tenant’s exercise of the Swap
Option shall be irrevocable and unconditional. If Tenant provides an exercise
notice that purports to condition the exercise of the Swap Option, to change the
terms of the Swap Option as set forth below, or to exercise the Swap Option only
in part (except as expressly provided below), such exercise notice shall be
invalid and without force or effect.

 

10.02. Effect of the Swap. If Tenant shall timely and validly deliver the Swap
Exercise Notice in accordance with Section 10.01, then all of the following
shall occur, in each case effective as of 12:01 a.m. on January 1, 2009 (the
“Swap Date”):

 

  (a) the portions of the leased premises located on floors 8, 9, and 11
(containing a total of 58,165 square feet of Net Rentable Area), subject to
clause (h) below, at the 222 Berkeley Building shall cease to be part of the
leased premises under the 222 Berkeley Lease for all purposes,

 

  (b)

the 18th Floor Space in the 500 Boylston Building (the “Surrendered Space”)
(containing 15,694 square feet of Net Rentable Area) shall cease

 

51



--------------------------------------------------------------------------------

 

to be part of the Leased Premises under the 500 Boylston Lease, and the floor
sheet for the Surrendered Space shall be deemed deleted from Exhibit A to the
500 Boylston Lease,

 

  (c) the entire leaseable area on Floor 3 and Floor 4 of the 500 Boylston
Building (containing a total of 99,441 square feet of Net Rentable Area) as
shown on Exhibit A-3 attached hereto (collectively, the “New 500 Boylston
Space”) shall be added to the Leased Premises under the 500 Boylston Lease;
provided, however, that (subject to clause (h) below) if Tenant so elects in the
Swap Exercise Notice, the New 500 Boylston Space shall consist solely of the
entire leaseable area on Floor 4 of the 500 Boylston Building (containing a
total of 50,467 square feet of Net Rentable Area). Tenant’s lease of the New 500
Boylston Space shall be on all of the same terms and conditions from time to
time applicable to the Leased Premises under the 500 Boylston Lease as amended
hereby for the Extended Term. On or after October 1, 2008 through the Swap Date
(“Early Access Period”), Tenant may enter the New 500 Boylston Space for
purposes of performing tenant work and installing its equipment and furnishings
in such space (subject to the provisions of Section 4.06 and all other
provisions of the Lease), and such early access shall be on all of the terms of
the Lease except for the obligation to pay Gross Rent. During the Early Access
Period, Tenant shall pay to Landlord the costs of electricity or other services
actually used by Tenant during such period. If Tenant exercises the Swap Option
solely for Floor 4, then Landlord shall fill in the opening in the floor slab
where the internal connecting stairs currently exist between Floors 3 and 4, and
Landlord and Tenant shall reasonably coordinate the timing of such work with
Tenant’s work on Floor 4 during the Early Access Period,

 

  (d) certain spaces in the 222 Berkeley Building that are adjacent to the New
500 Boylston Space as outlined as the “Additional Adjacent Spaces” in the Fourth
Amendment to the 222 Berkeley Lease, comprising (i) 609 square feet of Net
Rentable Area on Floor 4, and (ii) only if Floor 3 is part of the New 500
Boylston Space, 480 square feet of Net Rentable Area on Floor 3, shall be added
to and become part of the leased premises under the 222 Berkeley Lease,

 

  (e) the number of parking spaces available to Tenant under Section 12.01 of
the 500 Boylston Lease shall be proportionately increased (in the ratio that the
Net Rentable Area of the Leased Premises after the Swap Option is effected bears
to the Net Rentable Area of the Leased Premises immediately before the Swap
Option is effected), which increased number of spaces shall thereafter be
subject to the provisions of Section 12.01 of the 500 Boylston Lease,

 

  (f)

if the New 500 Boylston Space comprises both Floor 3 and Floor 4 under
clause (c) above, then the last sentence in the definition of “Tenant’s

 

52



--------------------------------------------------------------------------------

 

Proportionate Share” in the Basic Lease Information section of the Lease shall
be amended to provide that, effective as of the Swap Date, the percentage
specified therein shall be changed to “25.53%” and the following definitions in
the Basic Lease Information section of the 500 Boylston Lease shall be amended
as follows:

 

Leased Premises:    56,142 square feet on Floor 5,      50,467 square feet on
Floor 4, and      48,974 square feet on Floor 3,      all as shown on Exhibit A,
of the Building      located on the Land described in Exhibit A-1
Net Rentable Area:    155,583 square feet

 

Effective as of the Swap Date, Net Rent (per square foot of Net Rentable Area
per annum) during the Extended Term for the respective portions of the Leased
Premises on the following floors:

 

     Floors 3, 4, 5


--------------------------------------------------------------------------------

Swap Date through February 29, 2012:

   $ 13.50

March 1, 2012 through February 28, 2017:

   $ 15.00

 

  (g) if the New 500 Boylston Space comprises only Floor 4 under clause (c)
above, then the last sentence in the definition of “Tenant’s Proportionate
Share” in the Basic Lease Information section of the Lease shall be amended to
provide that, effective as of the Swap Date, the percentage specified therein
shall be changed to “17.49%” and the following definitions in the Basic Lease
Information section of the 500 Boylston Lease shall be amended as follows:

 

Leased Premises:    56,142 square feet on Floor 5, and      50,467 square feet
on Floor 4,      all as shown on Exhibit A, of the Building      located on the
Land described in Exhibit A-1 Net Rentable Area:    106,609 square feet

 

Effective as of the Swap Date, Net Rent (per square foot of Net Rentable Area
per annum) during the Extended Term for the respective portions of the Leased
Premises on the following floors:

 

     Floors 4 and 5


--------------------------------------------------------------------------------

Swap Date through February 29, 2012:

   $ 13.50

March 1, 2012 through February 28, 2017:

   $ 15.00

 

53



--------------------------------------------------------------------------------

and

 

  (h) Notwithstanding the foregoing, if Tenant so elects in the Swap Exercise
Notice, the surrendered space under the 222 Berkeley Lease shall include floors
7, 8, 9, and 11 in the 222 Berkeley Building (containing a total of 77,614
square feet of Net Rentable Area), in which event (1) the New 500 Boylston Space
shall consist of the entire leaseable area on Floors 3 and 4 of the 500 Boylston
Building (containing a total of 99,441 square feet of Net Rentable Area) (i.e.,
Tenant shall have not have the right to elect to lease only Floor 4 of the 500
Boylston Building as the New 500 Boylston Space under the proviso in clause (c)
above) and (2) the provisions of Section 10.02(f) above shall apply.

 

If Tenant shall timely and validly deliver the Swap Exercise Notice in
accordance with Section 10.01, the foregoing changes in the Leased Premises
shall be self-operative without the need for further action by the parties, but
in confirmation thereof the parties shall execute and deliver an amendment to
the Lease confirming the exercise of the Swap Option and the adjustments to the
Leased Premises provided for herein. If the Swap Option is exercised, on or
before the Swap Date, Tenant shall surrender and vacate the Surrendered Space to
Landlord in the condition required under Section 4.06 of the Lease (including,
without limitation, the performance by Tenant of the restoration work described
in Paragraph 2(c)(vii) of the Assignment). Any failure by Tenant to timely
surrender and vacate the Surrendered Space to Landlord on or before the Swap
Date shall constitute a holdover as to which the provisions of Section 8.01 of
the Lease shall apply as though such Section referred solely to the Surrendered
Space.

 

ARTICLE 11

 

LETTER OF CREDIT

 

11.01. Letter of Credit. On or before September 17, 2005, Tenant shall provide
to Landlord a clean, irrevocable letter of credit (together with any renewal or
replacement thereof in accordance herewith, the “Letter of Credit”) in the
Original Amount (as defined below) as security for the performance of the
obligations of Tenant under the Lease, subject to the terms and conditions set
forth in this Article 11. Any Letter of Credit delivered hereunder shall comply
with the requirements of Article 11. Tenant’s failure to timely provide such
Letter of Credit to Landlord shall constitute an Event of Default under the
Lease.

 

  (a) Original Amount. Tenant shall provide the Letter of Credit in the initial
amount (“Original Amount”) equal to $730,365.00. Notwithstanding the foregoing,
(i) if Tenant exercises the Swap Option applicable under Section 10.02(f), the
Original Amount shall equal $1,460,013.00; (ii) if Tenant exercises the Swap
Option applicable under Section 10.02(g), the Original Amount shall equal
$1,167,088.00; and (iii) if Tenant exercises the Swap Option applicable under
Section 10.02(h), the Original Amount shall equal $1,546,882.00.

 

54



--------------------------------------------------------------------------------

  (b) Future Reductions. If no Event of Default exists under the Lease, and no
event or condition then exists which with notice and the passage of time would
give rise to such a default, then if Tenant has the Required Credit Rating on or
after June 30, 2008, Tenant may reduce the amount of the Letter of Credit to
zero, provided that such reduction shall not occur if within the preceding
eighteen months Landlord has validly drawn on the Letter of Credit in accordance
with the terms hereof. If Tenant complies with such requirements and provides
Landlord with reasonable evidence thereof, Landlord shall provide such
confirmation or acknowledgement as Tenant may reasonably request to effect the
cancellation of the Letter of Credit. As used herein, the “Required Credit
Rating” shall mean a senior unsecured debt rating of BBB- or better as
determined by Standard & Poors (or, if such credit rating agency does not then
exist, by its successor or a comparable replacement credit rating agency
reasonably designated by Landlord) for the immediately preceding six (6)
consecutive calendar quarters.

 

11.02. Requirements. The Letter of Credit (i) shall be irrevocable and shall be
issued by a commercial bank reasonably acceptable to Landlord that has an office
in Boston, Massachusetts, New York City or other location in the continental
United States reasonably acceptable to Landlord that accepts requests for draws
on the Letter of Credit, (ii) shall require only the presentation to the issuer
of a certificate of the holder of the Letter of Credit stating that Landlord is
entitled to draw on the Letter of Credit pursuant to the terms of the Lease,
(iii) shall be payable to Landlord or its successors in interest as the Landlord
and shall be freely transferable without cost (other than a nominal processing
charge not exceeding $250) to any such successor or any lender holding a
collateral assignment of Landlord’s interest in the Lease, (iv) shall be for an
initial term of not less than one year and contain a provision that such term
shall be automatically renewed for successive one-year periods unless the issuer
shall, at least forty five (45) days prior to the scheduled expiration date,
give Landlord notice of such nonrenewal, and (v) shall either be in the form
attached to this Lease as Exhibit D or be in form and substance reasonably
acceptable to Landlord. Notwithstanding the foregoing, the term of the Letter of
Credit for the final period shall be for a term ending not earlier than the date
thirty (30) days after the last day of the Term.

 

Landlord shall be entitled to draw upon the Letter of Credit for its full amount
or any portion thereof if (a) Tenant shall be in default or fail to perform any
of its obligations under the Lease after the expiration of any applicable notice
and cure period, or be in default or fail to perform any of its obligations
under the Lease and transmittal of a default notice is barred by applicable law,
or fail to perform any of its obligations under the Lease and any applicable
notice and cure period would expire after the expiration of the Letter of
Credit, or (b) not less than thirty (30) days before the scheduled expiration of
the Letter of Credit, Tenant has not delivered to Landlord a new Letter of
Credit in accordance with this Schedule. Without limiting the generality of the
foregoing, Landlord may, but shall not be obligated to, draw on the Letter of
Credit from time to time in the event of a bankruptcy filing by or against
Tenant and/or to compensate Landlord, in such order as Landlord may determine,
for all or any part of any unpaid rent, any damages arising from any termination
of the Lease in accordance with its terms, and/or any damages arising from any
rejection of the Lease in a bankruptcy proceeding commenced by

 

55



--------------------------------------------------------------------------------

or against Tenant. Landlord may, but shall not be obligated to, apply the amount
so drawn to the extent necessary to cure Tenant’s failure.

 

Any amount of the Letter of Credit drawn in excess of the amount applied by the
Landlord to cure any such failure shall be held by the Landlord as a cash
security deposit for the performance by Tenant of its obligations under the
Lease. Any cash security deposit may be mingled with other funds of the
Landlord, and no fiduciary relationship shall be created with respect to such
deposit, nor shall the Landlord be liable to pay Tenant interest thereon. If
Tenant shall fail to perform any of its obligations under this Lease after the
giving of any applicable notice and the expiration of any applicable grace or
cure period, or be in default or fail to perform any of its obligations under
the Lease and transmittal of a default notice is barred by applicable law,
Landlord may, but shall not be obliged to, apply the cash security deposit to
the extent necessary to cure Tenant’s failure. After any such application by the
Landlord of the Letter of Credit or cash security deposit, as the case may be,
Tenant shall reinstate the Letter of Credit to the amount originally required to
be maintained under the Lease, within ten (10) days after Landlord gives Tenant
notice of such application (and after such a reinstatement of the Letter of
Credit, any unapplied cash security deposit shall be returned to Tenant).
Provided that Tenant is not then in default under the Lease, and no condition
exists or event has occurred which after the expiration of any applicable notice
or cure period would constitute such a default, within thirty (30) days after
the expiration or sooner termination of the Term the Letter of Credit and any
cash security deposit, to the extent not applied, shall be returned to the
Tenant, without interest.

 

In the event of a sale of the Building or lease, conveyance or transfer of the
Building, Landlord shall transfer its interest in the Letter of Credit or cash
security deposit to the transferee. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be responsible for such transfer of the
Letter of Credit to a transferee until such transfer has been completed. Upon
such transfer, the transferring Landlord shall be released by Tenant from all
liability for the return of such security, and Tenant agrees to look to the
transferee solely for the return of said security. The provisions hereof shall
apply to every transfer or assignment made of the security to such a transferee.
Tenant further covenants that it will not assign or encumber or attempt to
assign or encumber the Letter of Credit or the monies deposited herein as
security, and that neither Landlord nor its successors or assigns shall be bound
by any assignment, encumbrance, attempted assignment or attempted encumbrance.

 

ARTICLE 12

 

ADDITIONAL OPTIONS

 

12.01. Parking. Effective as of October 1, 2008, Tenant shall have the right to
park in the garage located within the Building a total of fourteen
(14) automobiles. If Tenant relinquishes any of such parking rights during the
Term, Tenant shall no longer have a right to the parking relinquished and may
obtain future parking solely upon a space-available basis. Rates charged by
Landlord or its operator for such parking shall be the prevailing market rate
for parking in such location as established by Landlord or its operator from
time to time, which shall not unreasonably exceed (as determined by Landlord in
its reasonable business judgment) the average parking rates in comparable first
class office buildings in Boston, and in no event shall

 

56



--------------------------------------------------------------------------------

such rates be increased more than once in any calendar year. Tenant’s right to
use of the parking shall be subject to (i) timely payment of the parking rate as
established from time to time, (ii) such further rules and regulations as
Landlord or its operator may establish from time to time, and (iii) all
applicable laws, ordinances, rules and regulations.

 

Tenant shall encourage these spaces to be used by Multi-rider vehicles. A 10%
discount will be provided on monthly parking rates for all registered carpools
and vanpools.

 

12.02. Contraction Option. If Tenant does not exercise the Swap Option under
Article 10 above, then Tenant shall have the option (the “500 Contraction
Option”) to exclude the entire 18th Floor Space from the Leased Premises under
the 500 Boylston Lease effective as of the end of day on February 28, 2007 (the
“Contraction Date”). If Tenant wishes to exercise the 500 Contraction Option,
Tenant shall deliver notice of its exercise of the 500 Contraction Option to the
500 Boylston Landlord on or before December 31, 2005 (the “500 Contraction
Exercise Notice”). Time is of the essence in the timely exercise of the 500
Contraction Option. If Tenant fails to timely exercise the 500 Contraction
Option by such date strictly in accordance with this Section 12.02, then Tenant
shall be deemed to have irrevocably waived the 500 Contraction Option and this
Section 12.02 shall have no further force or effect. Tenant’s exercise of the
500 Contraction Option shall be irrevocable and unconditional. If Tenant
provides an exercise notice that purports to condition the exercise of the 500
Contraction Option, to change the terms of the 500 Contraction Option as set
forth herein, or to exercise the 500 Contraction Option only in part, such
exercise notice shall be invalid and without force or effect. If Tenant shall
timely and validly deliver the 500 Contraction Exercise Notice in accordance
with this Section 12.02, effective as of the Contraction Date the entire 18th
Floor Space shall cease to be part of the Leased Premises under the 500 Boylston
Lease for all purposes, and the floor sheets for the 18th Floor Space shall be
deemed deleted from Exhibit A to the 500 Boylston Lease. Such exclusion of the
18th Floor Space from the Leased Premises shall be self-operative without the
need for further action by the parties, but in confirmation thereof the parties
shall execute and deliver an amendment to the Lease confirming the exercise of
the 500 Contraction Option and the adjustments to the Leased Premises provided
for herein. If the 500 Contraction Option is exercised, then Tenant shall
surrender and vacate the 18th Floor Space to Landlord on the Contraction Date in
the condition required under Section 4.06 of the Lease. Any failure by Tenant to
timely surrender and vacate the 18th Floor Space to Landlord on or before the
Contraction Date shall constitute a holdover as to which the provisions of
Section 8.01 of the Lease shall apply as though such Section referred solely to
the 18th Floor Space.

 

12.03. Antenna or Satellite Dish. Tenant shall have the right to install an
antenna, a satellite dish, or both, on the roof of the Building, subject to
(i) the availability of space for the installation of such antenna or satellite
dish, (ii) the obtaining of all permits and approvals from governmental
authorities required for such installation at Tenant’s expense, and (iii) the
approval of Landlord after submission to Landlord of plans and specifications
therefor describing in sufficient detail the nature of the antenna or satellite
dish which Tenant wishes to install and the manner of its proposed installation,
which approval shall not be unreasonably withheld or delayed by Landlord. It
shall not be unreasonable for Landlord to withhold its consent to such
installation if Landlord determines that the installation of such antenna or
satellite dish would damage the aesthetic appearance of the Building from street
level or any public open space, interfere with sight lines from any portion of
the Project, or interfere in any manner with

 

57



--------------------------------------------------------------------------------

antennas, satellite dishes or other structures then existing on the roof of the
Building. The installation of any such antenna and/or satellite dish shall be
done at Tenant’s sole cost and expense, but, at the option of Landlord, the
installation shall be effected by Landlord at the reasonable cost and expense of
Tenant. To the extent that the installation will be undertaken directly by
Tenant, the method of installation, the materials to be used and the contractors
to be performing the work shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld or delayed, and the installation
shall be performed in accordance with the provisions of Section 4.06 hereof.
Tenant shall pay as a part of Gross Rent an amount equal to the fair market
rent, as determined by Landlord in its reasonable business judgment, for the
space utilized in connection with such antenna or satellite dish for any period
in which the same is maintained on the roof of the Building.

 

12.04. Exhibits. The Exhibits listed in the Schedule of Exhibits are
incorporated in this Lease by reference and are to be construed as part hereof.

 

ARTICLE 13

 

DEFINITIONS

 

13.01. Definitions. Terms used herein shall have the following meanings:

 

“Additional Rent” shall mean all monetary obligations of Tenant hereunder, other
than the obligation for payment of Gross Rent.

 

“Basic Services” shall mean the services described in Section 3.01 hereof.

 

“Buildable Area” shall mean the Net Rentable Area of the Leased Premises in
question less the portion of such Net Rentable Area attributable to Building
Common Areas and Common Areas.

 

“Building” shall mean the 25-story building (consisting of a 6-story low-rise
portion, a 19-story high-rise portion and 3 levels of parking space below grade)
located on the Land, and comprising the Office Section, the Commercial Section
and common areas such as mechanical rooms, elevator machine rooms, loading dock
facilities, janitor and utility rooms, electrical and communication closets and
similar facilities.

 

“Building Common Areas” shall mean all areas of the Building servicing more than
one floor of the Building as a whole, including, but not limited to central
mechanical rooms, elevator machine rooms, pump rooms, loading dock facilities,
electrical and communication rooms, postal, security and janitorial facilities
and the public spaces (and if any such area is bordered by any demising wall
which abuts any space that is leasable, such area shall be measured from the
midpoint of such demising wall), but excluding General Common Areas and the
parking garage forming part of the Building.

 

“Building Standard Improvements” shall mean the level of Tenant Improvements
described in Exhibit B.

 

“Business Hours” shall mean 8 A.M. to 6 P.M. on Business Days.

 

58



--------------------------------------------------------------------------------

“Business Days” shall mean Monday through Friday excluding Building holidays.

 

“Commercial Section” shall mean that portion of the Building dedicated to
commercial and retail uses and not included in the Office Section.

 

“Common Areas” shall mean all areas on the particular floor of the Building
devoted to uses such as corridors, lobbies, fire vestibules, elevator foyers,
service elevator receiving areas, mailrooms, electric and communication closets
and other similar facilities for the benefit of all tenant(s) or invitees on
that particular floor.

 

“Comparable Buildings in Downtown Boston” shall mean comparable first-class,
high-rise office buildings in the Back Bay or financial districts of Boston.

 

“Estimated Impositions” for any calendar year shall mean Landlord’s estimate of
Impositions for such calendar year.

 

“Estimated Operating Cost” for any calendar year shall mean Landlord’s estimate
of Operating Cost for such calendar year.

 

“Event of Default” shall have the meaning attributed to it in Section 6.01.

 

“Fair Market Net Rent” shall mean, subject to the last sentence herein, the
annual rental value, net of Operating Cost and Impositions, of the space in
question, as determined by reference to comparable space being offered for rent
or recently rented in the Building or incomparable buildings in Boston,
Massachusetts, in each case taking into consideration the following factors
related to the Leased Premises: floor level, tenant improvements, proposed term
of lease, extent of service provided or to be provided, the lack of a brokerage
commission applicable to the transaction, the time the particular rate under
consideration became or is to become effective, the location of the Building,
the reputation of the Building, including its ownership and management, and any
other relevant terms or conditions (but specifically excluding the fact that
Tenant will not incur moving expenses). With respect to the determination of
Fair Market Net Rent for the Second Extended Term, all inducements which would
otherwise be offered (excluding, however, the residual value of any Tenant
Alterations to the extent paid for by Tenant which are in the nature of capital
improvements rather than normal maintenance or repairs), giving due regard to
the factors cited above, shall be considered, but shall be factored into an
equation to arrive at a rental figure, net of such inducements, unless otherwise
agreed by Landlord and Tenant.

 

“Force Majeure” shall mean any circumstance beyond the reasonable control of
Landlord, including, without limitation, acts of God, acts of the public enemy,
governmental interference, court orders, requisition or orders of governmental
bodies or authorities, requirements under any statute, law, rule, regulation or
similar requirements of a governmental authority which shall be enacted or shall
arise following the date of this Lease, inability to obtain labor, insurrection,
riot, civil commotion, lock-out or any other unforeseeable event. (other than
the inability to obtain financing), the occurrence of which would prevent or
preclude Landlord from fully and completely carrying out and performing its
obligations under this Lease.

 

59



--------------------------------------------------------------------------------

“General Common Areas” shall mean those areas forming part of the Building and
devoted to non-exclusive uses which are not measured, including, but not limited
to, walkways, arcades and all landscaped areas (including pools and fountains).
General Common Areas shall not include any portion of the parking garage forming
part of the Building.

 

“Gross Rent” shall mean, for each year of the Term, the sum of Net Rent,
Tenant’s Proportionate Share of Estimated Operating Cost and Tenant’s
Proportionate Share of Estimated Impositions.

 

“Impositions” shall have the meaning given in Section 2.05.

 

“Impositions Adjustment” for any calendar year shall mean the amount of the
Impositions in excess of or less than the amount of Estimated Impositions.

 

“Land” shall mean the parcel of real property owned by the Landlord, located in
the City of Boston, Suffolk County, Massachusetts, and bounded in part by
Clarendon and Boylston Streets and St. James Avenue and more specifically
described in Exhibit A-1 attached hereto.

 

“Landlord Responsible Parties” shall mean all agents, servants, employees,
contractors and business invitees of Landlord (but excluding other tenants of
the Project and their agents, servants, employees, contractors, licensees and
business invitees).

 

“Leased Premises” shall mean the floor area more particularly shown on Exhibit A
attached hereto, containing the Net Rentable Area specified on the Basic Lease
Information sheet.

 

“Loading Docks” shall mean the loading dock facilities serving the Project.

 

“Mortgage” shall mean any and all institutional mortgages securing indebtedness
for money borrowed by Landlord or indebtedness for the refinancing of any such
indebtedness, including all amendments and modifications thereto, from time to
time, provided any such mortgage encumbers all or any portion of the Building,
and provided further that with respect to any Mortgage held by an affiliate of
Landlord the indebtedness secured thereby is actually debt financing for the
Building (which may, however, include an associated equity component), and the
mortgage instrument reflects terms consistent with an “arms length” transaction.
Any reference to “Mortgage” and “Mortgagee” herein shall include a sale and
leaseback and the grantee-lessor of a sale and leaseback used for financing
purposes as limited hereby.

 

“Net Rent” shall mean the amount set forth on the Basic Lease Information sheet,
as adjusted in accordance with the provisions of the Lease.

 

60



--------------------------------------------------------------------------------

“Net Rentable Area” shall mean the area or areas of the space within the
Building determined as follows:

 

  (a) Net Rentable Area on a single tenancy floor shall consist of:

 

(i) the area determined by measuring from the inside surface of the outer glass
of each exterior wall (and extensions of the plane thereof in non-glass areas)
to the inside surface of the outer glass on opposite exterior wall (and
extensions of the plane thereof in non-glass areas) and shall include all areas
within the outside walls, but shall exclude vertical penetrations, including
without implied limitation fire stairs, elevator shafts, flues, vents, stacks,
and Building Common Areas on the floor; plus

 

(ii) Tenant’s Allocation of Building Common Areas;

 

  (b) Net Rentable Area for a multi-tenancy floor shall consist of:

 

(x) all space within the demising walls (measured from the mid-point of the
demising walls; and in the case of exterior walls, measured as defined in
(i) above); plus

 

(y) Tenant’s Allocation of Building Common Areas; plus

 

(z) Tenant’s Floor Share of all Common Areas.

 

No deductions from Net Rentable Area shall be made for columns or projections
necessary to the Building, or for vertical penetrations which are for the
specific use of Tenant (such as, but not limited to, special elevators or
stairs, mechanical and electrical facilities and air conditioning equipment).
The Net Rentable Area of the Leased Premises has been calculated on the basis of
the foregoing definition and is hereby stipulated for all purposes hereof to be
the amount, expressed in terms of square feet, stated on the Basic Lease
Information sheet.

 

“Office Section” shall mean that portion of the Building dedicated to office
uses.

 

“Operating Cost” shall have the meaning given in Section 2.04.

 

“Operating Cost Adjustment” for any calendar year shall mean the amount of
Operating Cost in excess of or less than the amount of Estimated Operating Cost.

 

“Parking Section” shall mean the three (3) levels of below-grade parking located
in the Project, excluding however any Common Areas or Project Common Areas.

 

“Permitted Use” shall mean, with respect to the Leased Premises, corporate,
executive and professional office use and all uses accessory thereto as
permitted by law in the Leased Premises of a kind appropriate in a building of
the type and quality of the Building; provided, however, that Permitted Use
shall not include (a) offices of any agency or bureau of the United States or
any state or political subdivision thereof;(b) offices or agencies of any
foreign government or political subdivision thereof; (c) offices of any health
care professionals or service organization which include patient or client
treatment or other on-premises services; (d) schools or other training
facilities which are not ancillary to corporate, executive or professional
office use (excluding, however, the executive offices of such schools or
training facilities which are otherwise consistent with the use of the Building
as a first class office building in Boston); (e) retail or restaurant uses
(except in the Commercial Section and except for facilities limited to the
exclusive use of Tenant’s employees and other Tenant Responsible Parties);
(f) radio, television and/or recording studios, or like uses; (g) employment
agencies

 

61



--------------------------------------------------------------------------------

(excluding, however, the executive offices of such employment agencies which
otherwise are consistent with the use of the Building as a first class office
building in Boston); or (h) any use or activity which is inconsistent with the
use of the Building as a first class office building in Boston, creates a fire
hazard or would cause Landlord’s insurance rate to be increased.

 

“Prime Rate” shall mean the prime rate of interest from time to time published
in the Wall Street Journal (or, if the same is no longer published, in a
comparable national financial publication reasonably designated by Landlord).

 

“Project” shall mean the Building together with the building commonly known as
222 Berkeley Street and located on the parcel of land described in Exhibit A-2.

 

“Project Operational Common Areas” shall mean those areas of the Project located
outside of the Building which service, in whole or in part, the Building,
including, but not limited to central mechanical rooms and loading dock
facilities.

 

“Project Non-Operational Common Areas” shall mean those areas of the Project
devoted to non-exclusive uses which tenants of the Building have a right to use
in common with other tenants of the Project, including, but not limited to,
walkways, courtyards and landscaped areas.

 

“Project Common Areas” shall mean the “Project Operational Common Areas” and the
“Project Non-operational Common Areas”.

 

“Rent” shall mean Gross Rent and Additional Rent.

 

“Sublease” (and “sublet” and similar terms) shall include any sublease,
underletting at any level, tenancy, concession, license, franchise or other
arrangement providing for the use or occupancy of all or any portion of the
Leased Premises. For purposes of Section 4.05, a sublease or assignment shall be
deemed to further include a transfer or sale of a controlling interest in Tenant
if such transaction is primarily designed to transfer the beneficial leasehold
interest herein without transferring other material assets or business of
Tenant.

 

“Tenant Affiliate” shall mean a person or entity which controls, is controlled
by or is under common control with Tenant, or an entity into or with which
Tenant is merged or consolidated or to which substantially all of Tenant’s
assets are transferred.

 

“Tenant’s Allocation” shall mean an area determined by multiplying the total
square footage of the Building Common Areas by the ratio of the Net Rentable
Area of the Leased Premises (excluding any allocation of Building Common Areas)
to the Net Rentable Area of the Office Section (excluding only the Building
Common Areas).

 

“Tenant Alterations” shall mean any alterations or physical additions to the
Leased Premises, together with any painting or decorating of the fire stairwells
to the extent permitted pursuant to Section 4.06 hereof and any antenna or
satellite dish installed pursuant to Section 12.03 hereof.

 

62



--------------------------------------------------------------------------------

“Tenant Extra Improvements” shall mean all Tenant Improvements in excess of the
level represented by the Building Standard Improvements set forth in Exhibit B.

 

“Tenant Improvements” shall mean all tenant improvements in the Leased Premises
including any Tenant Alterations.

 

“Tenant’s Floor Share” shall mean the ratio of Tenant’s Buildable Area to the
aggregate Buildable Area on Tenant’s floor.

 

“Tenant’s Personal Property” shall mean all of the furnishings, fixtures,
equipment, effects and personal property of every kind, nature and description
of Tenant and of all persons claiming by, through and under Tenant which, during
the continuance of this Lease or any occupancy of the Leased Premises by Tenant
or anyone claiming under Tenant may be on the Leased Premises or else where in
the Building.

 

“Tenant’s Proportionate Share” is specified on the Basic Lease Information
sheet.

 

“Tenant Responsible Parties” shall mean all agents, servants, employees,
contractors, licensees and business invitees of Tenant.

 

“Term” shall mean a period of calendar years, or fractions thereof, commencing
with the Term Commencement Date and ending on the Term Expiration Date stated on
the Basic Lease Information sheet, as the same may be extended from time to
time.

 

“Term Commencement Date” shall mean the date when the Term commences as set
forth on the Basic Lease Information Sheet.

 

“Term Expiration Date” shall mean the date specified on the Basic Lease
Information sheet when the Term shall end, unless sooner terminated or extended
pursuant to the terms of this Lease.

 

“Total Leased Net Rentable Area” shall mean the sum of the Net Rentable Area
leased to all Office Section tenants over the course of a year, determined on
the basis of a weighted averaging of the sum of the Net Rentable Area leased to
all Office Section tenants on each day of that year.

 

Other terms used on the Basic Lease Information sheet which is a part of this
Lease, or elsewhere in this Lease, shall have the meaning given them thereon and
herein.

 

Signatures on next page.

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
instrument as of the day and year first above written.

 

“Landlord”

FIVE HUNDRED BOYLSTON WEST VENTURE

a Joint Venture

By:

  Boylston West 1986 Associates Limited Partnership, Venturer    

By:

  GDHI Limited Partnership, General Partner        

By:

 

Hines Consolidated Investments,

Inc., General Partner

           

By:

                   

Jeffrey C. Hines

Senior Executive

Vice President

“Tenant”

HOUGHTON MIFFLIN COMPANY, a

Massachusetts corporation

By:

   

Name:

   

Title:

   

 

64



--------------------------------------------------------------------------------

EXHIBIT A

 

Floor Plan

 

65



--------------------------------------------------------------------------------

 

EXHIBIT A

 

LOGO [g19406image005.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT A

 

LOGO [g19406image006.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

Description of Land

(500 Boylston)

 

That certain parcel of land on the south side of Boylston Street, the east side
of Clarendon Street and the north side of St. James Avenue in Boston, Suffolk
County, Massachusetts, along with all buildings and other improvements thereon,
shown as Lot A on a plan of land entitled “500 Boylston Street Subdivision Plan
of Land in Boston, MA, Suffolk County” dated 21 January 1986, revised
27 February 1986, by Survey Engineers of Boston and recorded with Suffolk Deeds
at the end of Book 12397, which parcel is bounded and described according to the
plan as follows:

 

Beginning at the northwest corner of the premises at the southeasterly corner of
the intersection of Boylston and Clarendon Streets; thence running

 

NORTH 69 45’00” EAST by Boylston Street, 322.37 feet; thence

 

SOUTH 20 15’00” EAST by land formerly of the Mill Dam Trust and of New England
Mutual Life Insurance Company, 249.97 feet to St. James Avenue; thence

 

SOUTH 69 44’51” WEST by St. James Avenue, 322.34 feet to the northeast corner of
the intersection of St. James Avenue and Clarendon Street; thence

 

NORTH 20 15’31” WEST by Clarendon Street, 249.98 feet to the point of beginning.

 

Containing, according to the plan, 80,581 square feet of land, more or less.

 

Included within the above-described parcel are three parcels of registered land
bounded and described as follows:

 

NORTHERLY by the southerly line of Boylston Street, 28.30 feet;

 

EASTERLY by land formerly of the Mill Dam Trust, 125 feet;

 

SOUTHERLY by land formerly of New England Mutual Life Insurance Company, 28.30
feet; and

 

WESTERLY by land formerly of New England Mutual Life Insurance Company, 125
feet.

 

This first registered parcel is shown on a plan drawn by Survey Engineers of
Boston and filed with the Engineering Office of the Land Court in Boston.
Massachusetts as Plan No. 2025B, being a subdivision of the land described in
Suffolk Registry District Certificate of Title No. 94648 in Registration Book
469, Page 48. For Landlord’s title, see Book 12524, Page 230.

 

Second Registered Parcel

 

That certain parcel of land situated in said Boston, bounded and described as
follows:

 

NORTHWESTERLY by the southeasterly line of Boylston Street, 24 feet;

 

68



--------------------------------------------------------------------------------

NORTHEASTERLY by land now or formerly of Andrews D. Maclachlan, the line running
in part through the middle of a party wall, 125 feet;

 

SOUTHEASTERLY by land of New England Mutual Life Insurance Company, 24 feet; and

 

SOUTHWESTERLY by land now or formerly of Frederick Ayer, the line running in
part through a party wall, 125 feet.

 

All of said boundaries are determined by the Court to be located as shown on a
plan drawn by Aspinwall & Lincoln, Civil Engineers, dated May 13, 1912, as
approved by the Court, filed in the Land Registration Office as Plan No. 3811A,
a copy of a portion of which is filed with Certificate of Title No. 4596.

 

Third Registered Parcel

 

That certain parcel of land situated in said Boston, bounded and described as
follows:

 

NORTHWESTERLY by the southeasterly line of Boylston Street, 72.23 feet;

 

NORTHEASTERLY by land now or formerly of Julius F. Fassett, the line in part
running through the middle of a 12” brick party wall, 125 feet;

 

SOUTHEASTERLY by land of New England Mutual Life Insurance Company, 72.23 feet;
and

 

SOUTHWESTERLY by land now or formerly of Andrew D. Maclachlin, the line in part
running through the middle of a 12” brick party wall, 125 feet.

 

All of said boundaries are determined by the Court to be located as shown upon
plan numbered 32268A which is filed with Certificate of Title No. 72280.

 

For title to the second and third registered parcels, see Certificate of Title
No. 99537 in Registration Book 493 at Page 137.

 

69



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

Description of Land

(222 Berkeley)

 

That certain parcel of land on the south side of Boylston Street, the west side
of Berkeley Street and the north side of St. James Avenue in Boston, Suffolk
County, Massachusetts, along with all buildings and other improvements thereon,
shown as Lot B on a plan of land entitled “500 Boylston Street Subdivision Plan
of Land in Boston, MA, Suffolk County” dated 21 January 1986, revised
27 February 1986, by Survey Engineers of Boston and recorded with Suffolk Deeds
at the end of Book 12397, which parcel is bounded and described according to the
plan as follows:

 

Beginning at the northwest corner of the premises at the southwesterly corner of
the intersection of Berkeley and Boylston Streets; thence running

 

SOUTH 20 15’51” EAST by Berkeley Street, 249.96 feet to the northwest corner of
the intersection of Berkeley Street and St. James Avenue; thence

 

SOUTH 69 44’51” WEST by St. James Avenue, 225.73 feet; thence

 

NORTH 20 15’00” WEST by land formerly of the Mill Dam Trust and of New England
Mutual Life Insurance Company, 249.97 feet to Boylston Street; thence

 

NORTH 69 45’00” EAST by Boylston Street, 225.67 feet to the point of beginning.

 

Containing, according to the plan, 56,415 square feet of land, more or less.

 

Included within the above-described parcel is a parcel of registered land
bounded and described as follows:

 

That certain parcel of land situated in said Boston, bounded and described as
follows:

 

NORTHERLY by the southerly line of Boylston Street, 20.70 feet;

 

EASTERLY by land formerly of the Mill Dam Trust, 125 feet;

 

SOUTHERLY by land of New England Mutual Life Insurance Company, 20.70 feet; and

 

WESTERLY by land formerly of the Mill Dam Trust, 125 feet.

 

This registered parcel is shown on a plan drawn by Survey Engineers of Boston
and filed with the Engineering Office of the Land Court in Boston, Massachusetts
as Plan No. 2025B, being a subdivision of the land described in Certificate of
Title No. 94648 in Suffolk Registration Book 469, Page 48.

 

70



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

New 500 Boylston Space Floor Plan

 

71



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

LOGO [g19406image007.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

LOGO [g19406image008.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Building Standard Improvements

 

Building Standard Improvements shall consist of:

 

  A. Partitions.

 

One (1) linear foot of ceiling height partition per fifteen (15) square feet of
Buildable Area. All required partitions will be  5/8” gypsum board, painted with
two coats of latex on 2  1/2” metal studs 24” on center, with 2  1/2” base.

 

  B. Doors and Hardware.

 

One (1) full height, solid core, mahogany veneer door with a metal frame and
lever handle latch set hardware per three hundred seventy five (375) square feet
of Buildable Area.

 

  C. Ceiling.

 

A 12” x 12” x  5/8” thick fissured-type mineral fiber concealed grid acoustical
ceiling throughout the Leased Premises.

 

or:

 

A 2’ x 2’ x  3/4” thick ceiling tile, Armstrong Ultima DuraBrite surface of
like, set in a  9/16” bolt-slot grid system with  1/8” reveal, Armstrong
Silhouette XL, throughout the Leased Premises.

 

  D. Lighting.

 

One (1) 2’ x 4’ recessed florescent lighting fixture with anodized aluminum
parabolic shaped louvers, including initial lamping, per eighty-five (85) square
feet of Buildable Area. Common Areas and Building Common Areas on all office
floors shall have lighting selected by Landlord.

 

or:

 

One (1) 2’ x 2’, 2 lamp florescent lighting fixture with anodized aluminum
perforated metal light basket, and reflector, including initial lamping, per
sixty-five (65) square feet of Building Area. (not to exceed 65 watts per
fixture)

 

  E. Electrical Outlets.

 

One (1) duplex wall-mounted 1.5 amp, 120 volt convenience outlet mounted at
standard locations with white plastic cover plate for each one hundred fifty
(150) square feet of Buildable Area.

 

74



--------------------------------------------------------------------------------

  F. Telephone Outlets.

 

One (1) telephone wall outlet mounted at standard locations for each two hundred
(200) square feet of Buildable Area with pull wire through the partition.

 

  G. Floor Covering.

 

Building standard carpets.

 

  H. Switch.

 

One (1) single way light switch, rocker type, mounted at standard locations with
white plastic cover plate for each three hundred seventy five (375) square feet
of Buildable Area.

 

  I. Window Covering.

 

Horizontal aluminum one-inch slat blinds for exterior windows.

 

  J. Fire Safety Systems.

 

Flush ceiling mounted fire sprinkler heads to conform with Tenant partition,
layout utilizing the Building Standard partition, ceiling, and lighting, for
light hazard occupancy design criteria. Up to one sprinkler head per 125 square
feet of Buildable Area. Manual fire alarm pull stations, exit lights, and audio
fire alarm speakers shall be provided at the Building stair doors and elevator
lobbies.

 

  K. HVAC.

 

The HVAC system for the Leased Premises to suit the aforementioned Building
Standard Improvements utilizing the Building Standard lighting fixtures for air
distribution.

 

75



--------------------------------------------------------------------------------

 

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

FOR FIVE HUNDRED BOYLSTON (THE “BUILDING”)

 

1. The sidewalks, doorways, halls, stairways, vestibules and other similar areas
shall not be obstructed or used for any purpose other than ingress to and egress
from Tenants’ respective leased premises, and for going from one part of the
Building to another part.

 

2. Plumbing fixtures shall be used only for their designated purpose, and no
substances of any kind shall be deposited therein which they are not designed to
handle. Damage to any such fixture resulting from misuse by any Tenant or its
employees or invitees shall be repaired at the expense of such Tenant.

 

3. Signs, advertisements, graphics, or notices visible in or from public
corridors shall be subject to Landlord’s written approval. Nails, screws, and
other attachments to the Building require prior written consent from Landlord.
Upon the removal of sign, notice or graphic from a building door or public
corridor the Tenant is responsible for returning the surface to its original
condition.

 

4. Landlord will provide and maintain an alphabetical directory board for all
office tenants of the Building in accordance with each Tenant’s lease on the
first floor (main lobby) of the Building, the size, design and location to be
determined by Landlord. No other directory shall be allowed.

 

5. All contractors and technicians rendering any installation service to tenants
shall be subject to Landlord’s approval and supervision prior to performing
services. This applies to all work performed in the Building, including, (but
not limited to) installation of telephone, telegraph equipment and electrical
devices, windows, ceilings, and any other physical portion of the Building.

 

6. Movement in to, inside or out of the Building of furniture, office equipment,
or other bulky material which requires the use of elevators, stairways, or
Building entrance and lobby shall be restricted to hours established by
Landlord. All such movements shall be restricted to the Building’s freight
elevators. Pre-arrangements with Landlord should be made regarding the time,
method, and routing of movement, and tenants shall assume all risks of damages
to articles moved and injury to persons or public resulting from such moves.
Landlord shall not be liable for any acts or damages resulting from any such
activity.

 

7. Any damage to the Building by the movement of a Tenant’s property, or done by
a Tenant’s property while in the Building, shall be repaired at such Tenant’s
expense.

 

8. Landlord shall have the power to reasonably prescribe the weight and position
of safes and other heavy equipment, which shall in all cases, to distribute
weight, stand on supporting devices approved by Landlord. In addition, Tenants
shall obtain written approval of Landlord prior to installation or subsequent
relocation of any safes or heavy equipment. Tenants shall be responsible for all
costs associated with said installation or relocation, including, but not
limited to engineering analysis and structural changes.

 

9.

All routine deliveries to the premises shall be made between the hours of 6:00
a.m. and 6:00 p.m. weekdays (other than holidays) unless other arrangements are
approved in

 

76



--------------------------------------------------------------------------------

 

advance by the Building management office, and only shall be made through the
freight elevators. Passenger elevators are to be used only for the movement of
persons, unless an exception is approved by the Building management office.
Courier use of passenger elevators shall be limited to Business Hours during
Business Days unless otherwise approved by Landlord. Delivery hours are subject
to change by Landlord. Tenants will adhere to any peak delivery restrictions
implemented by the City of Boston. Delivery personnel/companies who do not
adhere to building rules can be barred from the property by the Property
Manager.

 

10. Corridor doors shall be kept closed.

 

11. Tenants shall cooperate with Landlord in maintaining their leased premises.
Unless otherwise approved by Landlord office, Tenants shall not employ any
person for the purpose of cleaning the leased premises other than the Building’s
cleaning and maintenance personnel.

 

12. Deliveries of water, soft drinks, newspapers, or other such items to any
Tenant’s leased premises shall be made only be suppliers approved by Landlord,
and shall be restricted to hours established by Landlord and made by use of the
freight elevators, if Landlord so directs.

 

13. Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
or stairways. No birds, fish, or animals of any kind shall be brought into or
kept in, on or about any Tenant’s leased premises.

 

14. Restaurants excluded, no cooking shall be done in any Tenant’s leased
premises except in connection with convenience lunch room or beverage service
for employees and guests (on a non-commercial basis). All permitted cooking
shall be done in a manner which complies with all of the provisions of the
Tenant’s lease and which does not produce fumes or odors. All cooking facilities
shall be subject to approval of Landlord and must be approved by all applicable
state and municipal authorities.

 

15. Food, soft drink or other vending machines shall not be placed within any
Tenant’s leased premises without Landlord’s prior written consent.

 

16. No Tenant shall use or keep on its leased premises any kerosene, gasoline,
or inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment. No
Tenant shall use or keep any noxious gas or substances in its leased premises,
or permit its leased premises to be used in a manner offensive or objectionable
to Landlord or other occupants of the Building by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therein. All equipment causing vibrations shall be isolated.

 

17. Office Tenants shall not tamper with or attempt to adjust temperature
control thermostats in their leased premises. Landlord shall make adjustments in
thermostats on call from Tenants.

 

18. Tenants shall comply with all requirements necessary for the security of
their leased premises and the Building, including the use of service passes
issued by Landlord for after hours movement of office equipment/packages, and
signing security register in Building lobby after hours.

 

77



--------------------------------------------------------------------------------

19. Landlord will furnish each Tenant with a reasonable number of initial keys
for entrance doors into its leased premises, and may charge for additional keys
thereafter. All such keys shall remain the property of Landlord. No additional
locks will be allowed on any door of any leased premises without Landlord’s
prior written consent and Tenants shall not make any duplicate keys, except
those provided by Landlord. Upon termination of this Lease, each Tenant shall
surrender to Landlord all keys to its leased premises, and give to Landlord the
combination of all locks for safes and vault doors, if any, in the leased
premises.

 

20. Canvassing, peddling, soliciting and distribution of hand-bills in the
Building are prohibited and each Tenant will cooperate to prevent these
activities.

 

21. Tenants shall not make or permit any improper noises in the Building or
otherwise interfere in any way with other Tenants or persons having business
with them.

 

22. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from any Tenant’s leased premises or public areas, regardless of
whether such loss occurs when such area is locked against entry or not.

 

23. Building emergency stairs shall only be used for emergency purposes.

 

24. Tenant will work with Landlord in informing and enforcing building delivery
rules with Tenant’s delivery personnel, agents or invitees.

 

25. The building common areas including the garage and exterior are non smoking
areas. Tenants who permit smoking within their leased premises shall control the
smoke and odor so it is not offensive or does not interfere with other building
Tenants.

 

26. All Tenants will cooperate with Landlord and abide with local code in the
testing and servicing of the Building life safety system.

 

27. Landlord reserves the right to modify or rescind any of these rules and
regulations and to make future rules and regulations required for the safety,
protection, and maintenance of the Building, the operation and preservation of
good order thereof, and the protection and comfort of the Tenants and their
employees and their visitors. Such rules and regulations, when made and written
notice given to a Tenant, shall be binding upon such Tenant as if originally
herein prescribed.

 

78



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF LETTER OF CREDIT

 

[Letterhead of Issuing Bank]

 

                                    Date:                  , 2005

 

RE: IRREVOCABLE COMMERCIAL LETTER OF CREDIT NO.             

 

TO: Five Hundred Boylston West Venture

c/o Hines Interests Limited Partnership

222 Berkeley Street

Boston, MA 02116

 

Gentlemen:

 

We hereby issue our Irrevocable Commercial Letter of Credit in your favor, for
the account of                     , a                      (“Tenant”), in the
amount of                     Dollars ($            .00). This amount is
available to you on presentation of your sight draft drawn upon us referring to
the above letter of credit number, date and amount being drawn hereunder,
accompanied by the signed statement by a person purporting to be your authorized
representative, that the amount drawn hereunder is being drawn pursuant to the
terms of the Lease dated as of                     , as amended, between Tenant,
as tenant, and you, as landlord for certain premises located at 500 Boylston
Street, Boston, Massachusetts (the “Lease”).

 

Any draft presented for payment must be presented on or before
                    , 200  , the date this Letter of Credit expires, subject to
extension as set forth below. Partial drawings are permitted.

 

This Letter of Credit shall automatically be extended and renewed for successive
one-year periods at the end of the stated expiration date and each anniversary
thereof unless we notify you, in writing, no later than forty-five (45) days
prior to the then applicable expiration date, that we will not extend and renew
the Letter of Credit for another one-year term.

 

We hereby certify that this is an unconditional and irrevocable Letter of Credit
and agree that a draft drawn under and in compliance with the terms hereof will
be honored upon presentation at our office at                                 ,
Boston, Massachusetts [or NYC].

 

If you sell or otherwise transfer any interest in the Building (as defined in
the Lease), in the land upon which the same is located, in the Lease, or in
Landlord (including consolidations, mergers or other entity changes), you shall
have the right to transfer this Letter of Credit to your transferee(s),
successors or assigns.

 

Except to the extent inconsistent with the express provisions hereof, this
Letter of Credit is subject to and governed by Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce
publication number 500.

 

[Name of Bank]  

Authorized Signature

 

297590.01

 

79



--------------------------------------------------------------------------------

 

EXHIBIT E

CLEANING SPECIFICATIONS

 

Cleaning Services.

 

The following services are the Building Standard Janitorial Services for Five
Hundred Boylston:

 

Daily Services – General Cleaning of Leased Premises

 

  1. Empty trash cans.

 

  2. Dust horizontal surfaces; desks, chairs, files, telephones, picture frames,
etc. Computers will not be dusted.

 

  3. Damp wash and wipe dry Formica desktops free of papers.

 

  4. Clean and sanitize drinking fountains.

 

  5. Spot clean partition glass, including lobby doors for fingerprints and
smudges.

 

  6. Dust mop and spot clean all tiled areas.

 

  7. Vacuum all carpeted traffic areas daily and wall to wall at least once per
week.

 

Daily Services – Building Standard Restrooms (in the Leased Premises or on
multi-tenant floors)

 

  1. Remove trash and clean receptacles.

 

  2. Clean and sanitize lavatories, commodes and urinals.

 

  3. Clean out corners and edges.

 

  4. Clean mirrors.

 

  5. Spot clean wall tile and partitions.

 

  6. Replenish supplies.

 

  7. Sweep floor.

 

  8. Mop and disinfect floor as necessary.

 

Daily Service – Building Passenger Elevators

 

  1. Clean light lenses and replace burned out bulbs.

 

  2. Spot clean walls.

 

  3. Clean edges, corners and tracks.

 

  4. Vacuum carpet.

 

Daily Services – Building Street Level

 

  1. Sweep all marble and/or granite public areas.

 

  2. Clean all glass entrance ways and side panels.

 

  3. Empty all trash urns.

 

  4. Spot clean marble and/or granite walls.

 

80



--------------------------------------------------------------------------------

  5. Dust all horizontal edges.

 

Weekly Services –Stairways in the Building and Leased Premises

 

  1. Sweep from top to bottom.

 

  2. Dust handrails and ledges.

 

  3. Dust lights between floors.

 

Weekly Services – Building Interior Marble/Granite Floors

 

  1. Wash all public areas.

 

Monthly Services – Building Tile Floors

 

  1. Clean and wash all traffic lanes and other “high wear” areas.

 

Annual Service – Building General

 

  1. Clean inside and outside of all exterior windows semi-annually.

 

  2. Clean all fluorescent light fixture lenses.

 

  3. Wash down all Building-standard restroom walls and partitions (in Leased
Premises or on multi-tenant floors).

 

Services as required per standard Landlord cleaning program

 

  1. Spot clean carpeted areas in Leased Premises.

 

  2. Shampoo public areas outside tenant space.

 

  3. Damp mop all tile floors in Leased Premises

 

  4. Machine buff all vinyl tile floor in Leased Premises monthly.

 

  5. Strip and re-coat all vinyl tile floors in Leased Premises once a year.

 

Services – Building Exterior

 

  1. Police building perimeter for trash.

 

  2. Remove trash from tree wells and planters.

 

81



--------------------------------------------------------------------------------

Services – Building Day Crew

 

  1. Police and replenish supplies in all Building-standard restrooms (in Leased
Premises or on multi-tenant floors).

 

  2. Vacuum all passenger elevators twice each day.

 

  3. Clean and vacuum garage elevators.

 

  4. Clean all ash urns twice each day.

 

  5. Clean all glass entrance doors in main lobby.

 

  6. Dust mop and/or damp mop all marble and/or granite floors in main lobby
once each day.

 

  7. Clean non-retail windows on building perimeter at street level as needed.

 

  8. Clean service area, hallway and dock area.

 

Additional cleaning services required because of the nature of Tenant’s
improvements or otherwise shall be provided by Landlord as an extra service at
Tenant’s expense in accordance with the Lease. Such additional services include,
without limitation, costs of cleaning and trash removal from any kitchen, dining
facilities, and lunchroom, special carpet maintenance program for lunchroom
areas, cleaning refrigerators and providing paper supplies to kitchenettes,
computer room trash removal, disposal charges for wooden pallets, cleaning and
supplying any non-building-standard bathrooms, and cleaning any marble or
granite floors within the Leased Premises.

 

82